Exhibit 10.1

 
SECURITIES  PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is made as of the___th day
of January 2011, by and between New Leaf Brands, Inc., a Nevada corporation (the
“Company”), and each of the purchasers listed on the signature pages hereto
(collectively, the “Investors”).


WHEREAS, in connection with an offering of securities by the Company in which
Hudson Securities, Inc. (“Placement Agent”) is acting as exclusive placement
agent (the “Offering”), the Company and each Investor are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1. Purchase and Sale of Units. On the Closing Date (as hereinafter defined),
subject to the terms and conditions of this Agreement, each Investor hereby
agrees to purchase and the Company hereby agrees to sell and issue the number of
units (“Units”) set forth on the Investor’s signature page hereto. Each Unit
shall consist of (a) one share of the Company’s Series K 10% Convertible
Preferred Stock (“Preferred Stock”) having the rights, preferences and
designations provided for in the certificate of designation attached as Exhibit
A hereto (the “Certificate of Designation”), (b) a five year warrant to purchase
83,333.33 shares of the Company’s common stock par value $.001 per share
(“Common Stock”), in the form of Exhibit B hereto (“Series X Warrant”), (c) a
warrant to purchase 83,333.33 shares Common Stock expiring 45 days following the
effectiveness of the Registration Statement, as defined in the Registration
Rights Agreement defined below, in the form of Exhibit C hereto (“Series Y
Warrant”) and (d) a five year warrant to purchase 166,666.66 shares of the
Company’s Common Stock, exercisable if an Investor’s Series Y Warrants have been
fully exercised, in the form of Exhibit D hereto (“Series Z Warrant”). The
Series X Warrant, the Series Y Warrant and the Series Z Warrant are hereinafter
collectively referred to as the “Warrants”. A Unit is solely a defined grouping
of one share of Preferred Stock and Warrants and is not itself a separate
security. The purchase price per Unit shall be $25,000. The Company will sell,
in aggregate, a minimum of $1,200,000 and a maximum of $5,000,000 of Units.
Units shall be sold at an initial Closing (as defined) and additional Units may
be sold at additional Closings from time to time thereafter through January 31,
2011, unless such date shall be extended by the Company and the Placement Agent.
Investors shall have the registration rights set forth in the registration
rights agreement in the form of Exhibit E hereto (the “Registration Rights
Agreement”) with respect to the shares of Common Stock issuable upon conversion
of the Preferred Stock (“Conversion Shares”) and shares of Common Stock issuable
upon exercise of the Warrants (“Warrant Shares”).


2. The Closings. Subject to the conditions set forth below, the purchase and
sale of the Units shall take place at the offices of Graubard Miller, The
Chrysler Building, 405 Lexington Avenue, New York, New York 10174, on the date
hereof or at such other time and place as the Company and the Investors
participating in such Closing mutually agree (each a “Closing” and the date of
such Closing, the “Closing Date”).


 
 

--------------------------------------------------------------------------------

 
 
3.Deliveries.


3.1 Company Deliveries. On or prior to each Closing Date, the Company shall
deliver or cause to be delivered to each Investor participating at the Closing
the following:


(a)  this Agreement duly executed by the Company;


(b)  such number off shares of Preferred Stock set forth on the  Investor’s
signature page hereto, comprising part of the Units being purchased by such
Investor, registered in the name of such Investor;


(c) the Registration Rights Agreement, duly executed by the Company;


(d) Warrants comprising part of the Units being purchased by such Investor,
registered in the name of such Investor;


(e) a lock-up agreement, substantially in the form of Exhibit F hereto, duly
executed by each executive officer and director of the Company;


(f) a certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 5.3 as adopted
by the Company’s Board of Directors; and (ii) the Certificate of Incorporation
and the Bylaws of the Company, each as in effect at such Closing, provided that,
at any Closing after the initial Closing, the Company shall not be required to
attach copies of the Certificate of Incorporation or Bylaws, except in the event
that either document has been amended or otherwise modified since the
immediately preceding Closing;


(g) a certificate, executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, certifying that the representations and warranties of
the Company shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect (defined below), which shall be true and correct in all respects)
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date; and


(h) a legal opinion of Company counsel, substantially in the form of Exhibit G;


(i) a recent (i.e., dated within five (5) days prior to the Closing Date) good
standing certificate regarding the Company from the office of the Secretary of
State of the State of Nevada.


 
2

--------------------------------------------------------------------------------

 
 
3.2 Investor Deliveries. On or prior to the Closing Date, each Investor
participating in the Closing shall deliver or cause to be delivered to the
Company the following:


(a)  this Agreement duly executed by such Investor;


(b)  such Investor’s aggregate purchase price for the Units (“Aggregate Purchase
Price”) by wire transfer to the account as specified in the Closing Escrow
Agreement;


(c)  an executed IRS Form W-9 or other similar form;
 
(d)  the Registration Rights Agreement, duly executed by the Investor;
 
(e)  the Investor Questionnaire Packet being provided to each investor  by the
Placement Agent; and
 
(f) at any Closing that occurs after the date as of which the Investor executed
this Agreement, a certificate, executed by the Investor, dated as of the Closing
Date, certifying that the representations and warranties of the Investor shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date).


4.Closing Conditions.


4.1 Conditions to the Company’s Obligations. The obligations of the Company
hereunder in connection with the Closing with respect to each Investor are
subject to the following conditions being met:


(a) the accuracy in all material respects (except for those representations and
warranties that are qualified by materiality or a Material Adverse Effect
qualifier, which shall be true and correct in all respects) when made and on the
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) of the
representations and warranties of each Investor contained herein;


(b) all obligations, covenants and agreements of each Investor required to be
performed at or prior to the Closing Date shall have been performed;


(c) the delivery by each Investor of the items set forth in Section 3.2 of this
Agreement;


(d) no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
authority or legislative body to enjoin, restrain, prohibit, or obtain
substantial damages in respect of, this Agreement or the consummation of the
transactions contemplated by this Agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
(e)  the delivery by each Investor of its Aggregate Purchase Price; and


(f)  the earn out agreement amendment in the form of Exhibit H hereto  between
the Company and Eric Skae (“Skae Earn-Out Agreement Amendment”) shall be
executed by the parties thereto.


4.2 Conditions to Investor’s Obligations. The respective obligations of the
Investors hereunder in connection with the Closing are subject to the following
conditions being met:


(a) the accuracy in all material respects (except for those representations and
warranties that are qualified by materiality or a Material Adverse Effect
qualifier, which shall be true and correct in all respects) when made and on the
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) of the
representations and warranties of the Company contained herein;


(b) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;


(c) the delivery by the Company of the items set forth in Section 3.1 of this
Agreement


(d) The Company shall have filed the Certificate of Designation with the
Secretary of State of Nevada and shall have provided the Investors with a
certified copy of such filing;


(e) the Company shall have obtained the Required Consents (as hereinafter
defined), if any, and shall have provided the Investors with true and correct
copies thereof;


(f) all outstanding senior secured, original issue discount and demand note debt
obligations of the Company identified on Schedule 4.2, shall have been converted
into the Company’s equity securities, by the terms thereof or otherwise;


(g)the Skae Earn-Out Agreement Amendment shall be executed by the parties
thereto;


(h) no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
authority or legislative body to enjoin, restrain, prohibit, or obtain
substantial damages in respect of, this Agreement or the consummation of the
transactions contemplated by this Agreement;


(i) nothing shall have occurred or been discovered prior to the Closing Date
that would reasonably be expected, either individually or collectively, to have
a materially adverse effect on the business, operations, financial condition,
prospects or assets of the Company or its Subsidiaries (a “Material Adverse
Effect”); and
 
 
4

--------------------------------------------------------------------------------

 
 
(j) prior to the Closing Date, trading in the Common Stock shall not have been
suspended by the Securities and Exchange Commission (“Commission”) or the OTC
Bulleting Board, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any United States trading
market, nor shall a banking moratorium have been declared either by the United
States or New York State authorities nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity of such magnitude in its effect on, or any material adverse change in,
any financial market which, in each case, in the reasonable judgment of the
Placement Agent makes it impracticable or inadvisable to purchase the Units at
the Closing.


5. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that as of the date hereof and on the Closing
Date:


5.1 Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 5.1 (each a “Subsidiary” and collectively, the
“Subsidiaries”). The Company owns all of the capital stock or other equity
interests of each Subsidiary free and clear of any mortgages, liens,
hypothecations and encumbrances (collectively, the “Liens”), and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights to subscribe for or purchase securities.


5.2 Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in a Material
Adverse Effect.


5.3 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement, the Preferred Stock and the Warrant and the other documents
contemplated hereunder and thereunder (collectively, the “Transaction
Documents”) and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith. Each Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


 
5

--------------------------------------------------------------------------------

 
 
5.4 No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the sale and issuance of the Units and the consummation
by the Company of the transactions contemplated hereby and thereby to which it
is a party do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, (iii) result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary or (iv) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
trading market, court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the regulations of any trading market), or by which any property
or asset of the Company or a Subsidiary is bound or affected; except in the case
of each of clauses (ii) and (iii), such as would not reasonably be expected to
result in a Material Adverse Effect.


5.5 Filings, Consents and Approvals. Except as set forth on Schedule 5.5 (the
“Required Consents”), no consent, approval, waiver, order or authorization of,
or registration, qualification, designation, declaration or filing with, or
notice to, any federal, state or local governmental authority or self regulatory
agency or trading market or any other person on the part of the Company is
required in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than such filings as have been duly,
validly and lawfully made prior to the date hereof.


5.6 Issuance of Units. The Preferred Stock and Warrants comprising the Units are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly authorized and will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with their terms, except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies. When issued, the Preferred Stock and
Warrants will be free and clear of all Liens except for restrictions on transfer
provided for in the Transaction Documents and except as imposed by law. When the
Warrant Shares are issued in accordance with the Warrants and/or the Conversion
Shares are issued upon conversion of the Preferred Stock (“Conversion Shares”),
such shares will be duly authorized and, when paid for in accordance with the
applicable Transaction Documents, validly issued, fully paid and nonassessable,
and free and clear of all Liens except for restrictions on transfer provided for
in the Transaction Documents and except as imposed by law. The Company has
reserved from its duly authorized capital stock all of the Warrant Shares and
all of the Conversion Shares.



 
6

--------------------------------------------------------------------------------

 
 
5.7 Capitalization. The authorized capital of the Company is as described in the
Company’s SEC Reports (as defined in Section 5.8, below). Except as set forth on
Schedule 5.7, the Company has not issued any capital stock since its most
recently filed periodic report under the Securities Exchange Act of 1934, as
amended (“Exchange Act”), in which such capitalization is fully described.
Except as set forth on Schedule 5.7, no person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as
specifically set forth in the SEC Reports or on Schedule 5.7, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth on Schedule 5.7, the issuance
and sale of the Units will not obligate the Company to issue shares of Common
Stock or other securities to any person (other than the Investors under the
terms of the Preferred Stock and Warrants) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder not already obtained, the Company’s Board of
Directors or others is required for the issuance and sale of the Units. There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders. “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries that entitle the holder thereof to acquire, at any time, Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


5.8 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act of 1933, as amended (“Securities Act”), if
applicable, and the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, including the exhibits thereto and documents incorporated by reference
therein (“SEC Reports”), since September 9, 2010 on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, but fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments and except as such
financial statements may be limited or qualified by the going concern opinion
contained therein.


 
7

--------------------------------------------------------------------------------

 
 
5.9 Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or as set forth on Schedule 5.9: (i) there has been no event,
occurrence or development that has had or that would reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) that would be required to be disclosed on
the Company’s balance sheet in conformity with GAAP and are not disclosed in the
SEC Reports, other than those incurred in the ordinary course of the Company’s
or its Subsidiaries’ respective businesses (x) which represent ordinary course
short-term bank borrowings or (y) which otherwise, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans or stock purchase plans. The Company does
not have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Units contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists, or is reasonably expected to occur or exist, with
respect to the Company or its Subsidiaries or their respective business,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company on a Current Report on Form 8-K at the time this
representation is made or deemed made that has not been publicly disclosed at
least one trading day prior to the date that this representation is made or
deemed made. “Affiliate” means any individual, corporation, limited liability
company, partnership, trust or any other organization or entity (each, a
“Person”) that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a Person, as such
terms are used in and construed under Rule 405 under the Securities Act


5.10 Litigation. Except as disclosed in the SEC Reports, there is no legal or
regulatory trial, action, hearing or other proceeding pending or, to the
knowledge of the Company, threatened (collectively, the “Actions”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Units or (ii) would, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and, to the knowledge of the Company, there
is not pending or contemplated, any formal investigation by the Commission
involving the Company or any current or former director or officer of the
Company. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.


 
8

--------------------------------------------------------------------------------

 
 
5.11 Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. To
the Company’s knowledge, none of the Company’s or its Subsidiaries’ employees is
a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are good. No
executive officer, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


5.12 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived) or (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or governmental body. To the
best of their knowledge, the Company and its Subsidiaries (i) are, and at all
times have been, in full compliance with all statutes, rules, ordinances,
regulations, or guidance applicable to the Company and the Subsidiaries
including, without limitation, all foreign, federal, state and local laws
applicable to their respective businesses or relating to taxes, environmental
protection, occupational health and safety, employment and labor matters and the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export, disposal, quality or safety of any product manufactured or
distributed by the Company (collectively, “Applicable Laws”), except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; (ii) have not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from the U.S.
Food and Drug Administration or any other federal, state or foreign governmental
authority having authority over the Company (“Governmental Authority”) alleging
or asserting noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Approvals”); (iii)
possess all material Approvals and such Approvals are valid and in full force
and effect and are not in violation of any term of any such Approvals; (iv) have
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Approvals and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (v) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Approvals and the Company has no
knowledge that any such Governmental Authority is considering such action; and
(vi) have filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Approvals and
all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission).


 
9

--------------------------------------------------------------------------------

 
 
5.13 Title to Assets. Neither the Company nor the Subsidiaries own any real
property. The Company and the Subsidiaries have good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property (other than to the extent
security interests granted to lenders may require repayment prior to sale) and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state, foreign or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.


5.14 Patents and Trademarks. The Company and the Subsidiaries have all necessary
trademarks, service marks, trade secrets, copyrights, patents, formulae and know
how (collectively, the “Intellectual Property Rights”) to conduct its business
as presently contemplated. Neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of the Intellectual Property Rights have
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable to the extent
rights of such type are generally enforceable at law and there is no existing
infringement by another person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties.


5.15 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.


 
10

--------------------------------------------------------------------------------

 
 
5.16 Transactions With Affiliates and Employees. Except for the Skae Earn-Out
Agreement Amendment and as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has an interest, or is an
officer, director, trustee or partner, other than for: (i) payment of salary (in
cash or in kind) or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option agreements under any stock option plan of the
Company.


5.17 Sarbanes-Oxley; Internal Accounting Controls. Except as may be set forth in
any SEC Report: (i) the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date: (ii) the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (C) access to assets is permitted only in accordance with
management’s general or specific authorization, and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(iii) the Company has established disclosure controls and procedures (as defined
in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.


5.18 Certain Fees. Except as set forth on Schedule 5.18, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
the Transaction Documents. The Investors shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.


 
11

--------------------------------------------------------------------------------

 
 
5.19 Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Units by the Company to the Investors as
contemplated hereby. Neither the Company nor any person acting on behalf of the
Company has offered or sold any of the Units by any form of general solicitation
or general advertising. The Company has offered the Units for sale only to the
Investors and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.


5.20 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Units, will not be an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Company shall conduct its business in a manner so that it
will not become an “investment company” subject to registration under the
Investment Company Act of 1940, as amended.


5.21 Registration Rights. Other than the rights being granted to the Investors
hereunder, and as set forth on Schedule 5.21, no person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company.


5.22 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The issuance and sale of the Units
hereunder does not contravene the rules and regulations of the trading market on
which the Company’s Common Stock is listed or quoted.


5.23 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the disclosure
schedules to this Agreement, is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Investor makes or has made to it any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth herein.


 
12

--------------------------------------------------------------------------------

 
 
5.24 No Integration of Offering. Assuming the accuracy of the Investors’
representations and warranties set forth herein, neither the Company, nor any of
its Affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Units to be integrated with prior offerings and result in the unavailability of
Regulation D as so integrated.


5.25 Solvency. The Company is or will be with the proceeds of the Offering able
to pay its debts as they come due. Except as may be disclosed in any SEC Report,
neither the Company nor any Subsidiary is in default with respect to any
indebtedness.


5.26 Tax Status. The Company and each Subsidiary (i) has made or filed all
United States federal and state income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (ii) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company or of any Subsidiary know of no basis for any such
claim.


5.27 Regulation M Compliance. The Company has not, and, to the knowledge of the
Company, no one acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Units, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Units, or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to the Placement Agent in connection with the placement of the Units.


6. Representations and Warranties of each Investor. Each Investor hereby
represents, warrants and covenants solely for itself that:


6.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.


6.2 No Public Sale or Distribution. The Investor (i) is acquiring the Preferred
Stock and the Warrants and (ii) upon conversion of the Preferred Stock and
exercise of the Warrants, will acquire the Conversion Shares and Warrant Shares,
respectively, for its own account, not as a nominee or agent, and not with a
view towards, or for resale in connection with, the public sale or distribution
of any part thereof, except pursuant to sales registered or exempted under the
Securities Act. The Investor is acquiring the Units hereunder in the ordinary
course of its business. The Investor does not presently have any contract,
agreement, undertaking, arrangement or understanding, directly or indirectly,
with any individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof to sell, transfer, pledge, assign or
otherwise distribute any of the Preferred Stock or Warrants.


 
13

--------------------------------------------------------------------------------

 
 
6.3 Investor Status; Investment Experience. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. The Investor
can bear the economic risk of its investment in the Units, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Units including the risk
of loss of the entire investment.


6.4 Reliance on Exemptions. The Investor understands that the Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in significant part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Units.


6.5 Information. The Investor has reviewed the SEC Reports and the risk factors
set forth therein. The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Units which have
been requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Units
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Units. The Investor is relying
solely on its own accounting, legal and tax advisors, and not on any statements
of the Company or any of its agents or representatives, for such accounting,
legal and tax advice with respect to its acquisition of the Units and the
transactions contemplated by this Agreement.


6.6 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Units or the fairness
or suitability of the investment in the Units nor have such authorities passed
upon or endorsed the merits of the offering of the Units.


6.7 Transfer or Resale. The Investor understands that: (i) the Preferred Stock
the Conversion Shares, the Warrants and the Warrant Shares have not been
registered under the Securities Act or any state securities or “blue sky” laws,
constitute “restricted securities” as such term is defined in Rule 144(a)(3)
under the Securities Act, and may not be offered for sale, sold, transferred,
assigned, pledged or otherwise distributed unless (A) subsequently registered
thereunder, (B) the Investor shall have delivered to the Company an opinion of
counsel, in a form generally acceptable to the Company’s legal counsel, to the
effect that such Preferred stock, Warrants and/or shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Investor provides the Company and its legal
counsel, upon the Company’s request, which request shall be at the Company’s
sole discretion, with reasonable assurance that such securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an
“underwriter” (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder, except as provided herein.


 
14

--------------------------------------------------------------------------------

 
 
6.8 Legends. The Investor understands that the certificates or other instruments
representing the Preferred Stock and the Warrants and, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear any legends as required by applicable state securities or
“blue sky” laws in addition to a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL COUNSEL, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.


The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company, unless otherwise required by state securities or “blue
sky” laws, at such time as (i) such securities are registered for resale under
the Securities Act of 1933, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the securities may be made without registration
under the Securities Act, or (iii) such holder provides the Company and its
legal counsel, upon the Company’s request, which request shall be at the
Company’s sole discretion, with reasonable assurance in writing that the
securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.


 
15

--------------------------------------------------------------------------------

 
 
6.9 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.


6.10 Residency. The Investor is a resident of that jurisdiction specified below
its address on the Investor’s signature page hereto.


6.11 No Limitation. The Investor is not subject to or bound by any agreement,
order of court or similar legal restriction which would prevent or materially
restrict Investor’s performance hereunder.


7.Indemnification.


7.1 Indemnification by the Company. The Company agrees to indemnify, hold
harmless, reimburse and defend each Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any exhibits or
schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Investor relating hereto. Notwithstanding anything herein to the contrary, in no
event shall the Company be liable to an Investor (in the aggregate) for more
than the aggregate purchase price for the Units paid by the Investor.


8.Other Agreements


8.1 Listing of Common Stock. The Company shall use its best efforts to maintain
the listing or quotation of the Common Stock on a Trading Market (defined
below). If the Company applies to have the Common Stock traded on any other
Trading Market, it will then include in such application all of the Conversion
Shares and Warrant Shares, and will take such other action as is necessary to
cause all of the Conversion Shares and Warrant Shares to be listed or quoted on
such other Trading Market as promptly as practicable. The Company will then take
all action reasonably necessary to continue the listing or quotation and trading
of the Common Stock on the Trading Market and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market. “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board of The Pink Sheets operated by Pink OTC Markets (or any successors to any
of the foregoing).


 
16

--------------------------------------------------------------------------------

 
 
8.2Subsequent Equity Sales.


(a) Unless otherwise agreed to in writing by the holders of a majority in
interest of the Preferred Stock, until thirty (30) days after the Effective
Date, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or any security of the Company or any Subsidiary that entitle
the holder thereof to acquire, at any time, Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, registered Common
Stock (“Common Stock Equivalents”); provided, however, that the thirty (30) day
period set forth in this Section 8.2 shall be extended for the number of trading
days during such period in which (i) trading in the Common Stock is suspended by
any Trading Market, or (ii) following the Effective Date, the Registration
Statement (as defined in the Registration Rights Agreement) is not effective or
the prospectus included in the Registration Statement may not be used by the
Investors for the resale of any of the Registrable Securities (as defined in the
Registration Rights Agreement). “Effective Date” means the earlier of the date
that (a) all of the Registrable Securities have been registered for resale by
the holders thereof pursuant to a registration statement(s) declared effective
by the SEC and (b) all of the Registrable Securities have been sold pursuant to
Rule 144 or (except to the extent any such Registrable Securities are then held
by an Affiliate of the Company) may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144 and without volume or manner-of-sale
restrictions. Notwithstanding the foregoing, this Section 8.2(a) shall not apply
in respect of an issuance of (a) shares of Common Stock or options to employees,
officers or directors of the Company pursuant to any existing stock or option
plan or any future stock option plan duly adopted for such purpose, by a
majority of the non-employee members of the Company’s Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exercise or exchange of or conversion of
any securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities or (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of assets in or used in a business synergistic
with the business of the Company and such acquisition or strategic transaction
shall be likely to provide to the Company additional benefits other than the
investment of funds, and shall not include a transaction in which the Company is
issuing securities (i) primarily for the purpose of raising capital, except for
strategic financings by a beverage industry manufacturer, marketer, developer or
distributor or (ii) to an entity whose primary business is investing in
securities.


 
17

--------------------------------------------------------------------------------

 
 
(b) Unless otherwise agreed to in writing by the holders of a majority in
interest of the Preferred Stock for a period of twelve (12) months from the
Effective Date, the Company and its Subsidiaries shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction. Any Investor shall be entitled to obtain injunctive relief against
the Company to preclude any such issuance, which remedy shall be in addition to
any right to collect damages. “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (but not
including adjustments pursuant to conventional anti-dilution adjustments for
future issuances at a price below the conversion or exercise price of such
security) or (ii) enters into any agreement, including, but not limited to, an
equity line of credit, whereby the Company may sell securities at a future
determined price.


8.3Participation in Future Financing.


(a) Until the date that is the twelve (12) month anniversary of the Closing
Date, in the event the Company or any Subsidiary receives a good faith proposal
for the Company or any Subsidiary to (i) issue Common Stock or Common Stock
Equivalents for cash consideration or indebtedness (or a combination of units
thereof) or (ii) obtain bank or other lender loans or financing (collectively, a
“Subsequent Financing”), each Investor shall have the right to participate in up
to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing; provided, however, that if such
Subsequent Financing is a registered public offering, the Company shall offer
each Investor the right to participate in such public offering if it is lawful
for the Company to do so.


(b) At least ten (10) business days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Investor if it desires that the details of such financing be
delivered to it for its review (such delivery being a “Subsequent Financing
Notice”). Upon the request of a Investor made within two (2) business days
following its receipt of the Pre-Notice, the Company shall promptly, but no
later than one (1) business day after such request, deliver a Subsequent
Financing Notice to such Investor. The Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder and the Person or
Persons through or with whom such Subsequent Financing is proposed to be
effected and shall include a term sheet or similar document relating thereto as
an attachment.


 
18

--------------------------------------------------------------------------------

 
 
(c) Any Investor desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) business day after all of the Investors have received
the Subsequent Financing Notice that the Investor is willing to participate in
the Subsequent Financing, the amount of the Investor’s participation, and
representing and warranting that the Investor has such funds ready, willing, and
available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Investor as of such fifth
(5th) business day, such Investor shall be deemed to have notified the Company
that it does not elect to participate in the Subsequent Financing.


(d) If by 5:30 p.m. (New York City time) on the fifth (5th) business day after
all of the Investors have received the Subsequent Financing Notice,
notifications by the Investors of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.


(e) If by 5:30 p.m. (New York City time) on the fifth (5th) business day after
all of the Investors have received the Subsequent Financing Notice, the Company
receives responses to a Subsequent Financing Notice from Investors seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Investor shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum. “Pro Rata Portion” means the ratio of (x)
the number of Units purchased on the Closing Date by a Investor participating in
the Subsequent Financing pursuant to this Section 8.3 to (y) the sum of the
aggregate Units purchased on the Closing Date by all Investors participating in
the Subsequent Financing pursuant to this Section 8.3.


(f) The Company must provide the Investors with a second Subsequent Financing
Notice, and the Investors will again have the right of participation set forth
above in this Section 8.3 if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) business days of
after the date of a Subsequent Financing Notice.


(g) Notwithstanding the foregoing, this Section 8.3 shall not apply in respect
of (i) strategic financings approved by a majority of the disinterested
directors of the Company, provided that any such issuance shall only be to a
Person (or to the equity holders of a Person) which is, itself or through its
subsidiaries, a beverage industry manufacturer, marketer, developer or
distributor, (ii) a working capital line of up to $1,500,000 obtained from a
bank or (ii) an underwritten public offering of Common Stock.


 
19

--------------------------------------------------------------------------------

 
 
8.4 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Preferred Stock and Warrants as required under Regulation D and
to provide a copy thereof, promptly upon request of any Investor. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Preferred Stock and Warrants
for, sale to the Investors at the Closing under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Investor.


8.5 Registration Statement Review. At the initial Closing the Company shall pay
Graubard Miller (“GM”) a flat fee of $10,000 for its review of the Registration
Statement as provided for by the Registration Rights Agreement. GM shall be a
third party beneficiary of this Agreement with respect to such payment.


8.6 Closing Escrow. The Placement Agent and the Company shall execute an escrow
agreement with respect to such Investor’s Aggregate Purchase Price substantially
in the form of Exhibit I hereto, with the escrow agent identified therein.


9.Miscellaneous.


9.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Units). Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.


9.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 
20

--------------------------------------------------------------------------------

 
 
9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.4 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
(5) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to (a) in the
case of the Company to New Leaf Brands, Inc., One DeWolf Rd., Suite 208, Old
Tappan, NJ 07675, Attention: Chief Executive Officer, with a copy (which shall
not constitute notice) to Hudson Securities, Inc., 488 Main Avenue, 2nd Floor,
Norwalk, CT 06851, Attention: John C. Lipman, Managing Director, Fax #: (201)
798-5600, E-mail: alewin@hudsonsecurities.com, and Graubard Miller, 405
Lexington Avenue, 19th Floor, New York, New York, Attention: David A. Miller,
Esq., Fax #: (212) 818-8881, and N.I .Jacobs & Associates, 355 Lexington Avenue,
New York, New York 10017, Fax #: (646) 219-3050, or (b) in the case of the
Investor, to the address as set forth on the signature page or exhibit pages
hereof or, in either case, at such other address as such party may designate by
ten (10) days advance written notice to the other parties hereto.


9.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor as to whom such change is
sought. Any amendment or waiver effected in accordance with this paragraph shall
be binding upon Investor, each future holder of the Units and the Company,
provided that no such amendment shall be binding on a holder that does not
consent thereto to the extent such amendment treats such party differently than
any party that does consent thereto.


9.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


9.7 Entire Agreement. This Agreement and the exhibits, schedules and other
documents referred to herein constitute the entire agreement among the parties
and no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein.


9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


9.9 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 


[COMPANY SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by an authorized signatory as of the date first
indicated above.
 

 
NEW LEAF BRANDS,  INC
         
 
By:
        Name        Title           



 


[INVESTOR SIGNATURE PAGES FOLLOW]


 
22

--------------------------------------------------------------------------------

 


[INVESTOR SIGNATURE PAGE – INDIVIDUALS  ONLY.]



Name of Investor:______________________________
 
Aggregate Purchase Price:___________________________
 
Name of Joint_________________________________
 
 
No. of Units:______________________________________
Investor (if any):_______________________________
 
           
Telephone:___________________________________
 
IN WITNESS WHEREOF, the undersigned has/have caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.
Address:____________________________________
 
Fax:  ________________________________________
Signature:________________________________________
 
Email:_______________________________________
Print Name:_______________________________________
 
Send communications by:   o Mail    o Fax  o  E-Mail
Signature:________________________________________
 
 
Occupation:___________________________________
 
Print Name: ______________________________________
 
Employer:____________________________________
 
 
Date:___________________________________________
Business Address:______________________________
 
           
Age:________________________________________
 
              Social Security #:  ______________________________              



Check manner in which securities are to be held:
 
o Individual Ownership Tenant in Common
 
o Joint Tenants with Right of Survivorship Community Property
 
o Other (please indicate):

_______________________________________
 


[SIGNATURE PAGES FOR ADDITIONAL INVESTORS FOLLOW.]


 
23

--------------------------------------------------------------------------------

 


[INVESTOR SIGNATURE PAGE – ENTITIES  ONLY.]
 

 
Name of Entity:_______________________________

Aggregate Purchase Price:
 
Address:___________________________________
No. of Units:
 
Fax:_______________________________________
IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.
 
Email:_____________________________________
Signature:
 
Print Name:
 Send communications by: Mail Fax E-Mail
Title:
 
Taxpayer Identification Number:
Date:            

 
 

Check type of Entity:           Employee Benefit Plan Trust   Limited
Partnership  General Partnership   Trust  Corporation   Individual Retirement
Account Limited Liability Company     Other (please indicate):    

 

      Date of formation:           State of formation:          
Describe the business of the Entity:             



List the names and positions of the executive officers, managing members,
partners or trustees authorized to act with respect to investments by the Entity
generally and specify who has the authority to act with respect to this
investment.
 

Name Position Authority for thisinvestment       __________________________
______________________________ ________________________________


 
[SIGNATURE PAGES  FOR ADDITIONAL INVESTORS FOLLOW.]


 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE  4.2


Company  Debt  Converted  to  Equity


1.  
Secured notes with an aggregate original face amount of $1,500,000 bearing
interest, which is payable at maturity, at 10% per annum originally scheduled to
mature in September 2010, extended to January 21, 2011.



2.  
Unsecured non-interest bearing notes issued at an original issuance discount of
$177,818 maturing on the three month anniversary of their issuance date on
December, 2010. Subsequently extended to January 21, 2011.



3.  
Unsecured non-interest bearing notes issued at an original issuance discount of
$36,136 maturing on the three month anniversary of their issuance date in
January 2011. Subsequently extended to January 21, 2011.



4.  
Unsecured note payable to O. Lee Tawes with a face amount of $150,000 bearing
interest, payable at maturity, at 10% per annum originally scheduled to mature
in June 2010. Extended to January 21,2011.



5.  
Unsecured non-interest bearing note payable to Eric Skae with a face amount of
$50,000 originally payable on demand, amended to be payable on demand after
January 21, 2011.



6.  
Unsecured note payable to O. Lee Tawes with a face amount of $50,000 bearing
interest, payable at maturity, at 10% per annum originally payable on demand,
amended to be payable on demand after January 21,2011.



7.  
Unsecured note payable to O. Lee Tawes with a face amount of $300,000 bearing
interest, payable maturity, at 15% per annum originally scheduled to mature in
July 2010, extended to January 21, 2011.



8.  
Unsecured non-interest bearing note payable to O.Lee Tawes issued at an original
issuance discount of $27,273 maturing on the three month anniversary of its
issuance date on January 21,2011.



 
25

--------------------------------------------------------------------------------

 


Schedule  5.1
 
Subsidiaries



Baywood  New  Leaf  Acquisition,  Inc.
Nutritional  Specialties,  Inc.
 
 


 
26

--------------------------------------------------------------------------------

 


Schedule  5.5




 
Filing of Form D with Securities and Exchange Commission and filing under
applicable Blue Sky laws.
 
 


 
27

--------------------------------------------------------------------------------

 
 
SCHEDULE  5.7



       
1  .  Issuances  of  Stock  since  last  SEC  Report:
     
Name
 
Shares
 
John  Parks
    171,432  
Shipps  Revocable  Trust  "R"  3-10-92
    57,144  
Al  Berman  &  Laurie  Berman  JTWROS
    114,288  
Andre  Megdanis
    28,572  
Love  Bottling
    57,144  
Debbie  Ellman
    28,572  
Metro  Beverage  of  Philadelphia
    114,288  
John  Layfield
    28,572  
Brendan  Donnelly
    28,572  
Raymond  T.  Schmidt  and  Connie  A.  Raffa,  JTWROS
    14,286  
Ira  H.  Steinberg
    17,143  
Joseph  S.  Jacober
    17,143  
Michel  D.  Kacober
    22,858  
Joseph  Moran
    14,286  
Arthur  R.  Steinberg
    14,286  
Classic  Distributing  and  Beverage  Group,  Inc.
    100,000  
Robert  J.  Groux
    240,000  
Total
    1,068,586  



Note:  Robert  J.  Groux  was  assigned  the  stock  by
Coast  Brands  Group  LLC


2.  Obligations  to  Issue  Securities:


In September and October 2010, pursuant to the Note and Warrant Purchase
Agreement, dated September 20, 2010, the Company issued original issue discount
notes (the “OID Notes”) to the following persons. Upon the Closing of at least
$1,200,000 of Units, the OID Notes will automatically convert into shares of
Preferred Stock and Warrants (X,Y & Z) as set forth below.



               
Shares of
                       
Common
                       
Stock
                 
Shares of
   
Underlying
           
Face Amount
   
Preferred
   
Preferred
   
Series X, Y &
 
Investor  Name
 
of OID Note
   
Stock
   
Stock
   
Z Warrants
 
O. Lee Tawes
  $ 235,294.12       9.41       1,568,333       3,137,255  
Lorraine DiPaolo
  $ 294,117.65       11.76       1,959,999       3,921,569  
Yogesh Pandey
  $ 882,352.94       35.29       5,881,666       11,764,706  
Northeast Securities, Inc.
  $ 58,823.53       2.35       391,666       784,314  



 
28

--------------------------------------------------------------------------------

 


Bibicoff Family Trust dtd  2/11/00
  $ 58,823.53       2.35       391,666       784,314  
Warberg Opportunistic Trading Fund,
  $ 103,529.41       4.14       689,999       1,380,392  
LP
                               
MJ  FIL Investments,  LLC
  $ 25,882.35       1.03       171,666       345,098  
Options Opportunities  Corp
  $ 51,764.71       2.06       343,333       690,196  
David  Fishman
  $ 58,823.53       2.35       391,666       784,314  
Delaware  Charter  Guarantee  & Trust
  $ 11,764.71       0.47       78,333       156,863  
Company TTEE FBO Leonard  Asch
                               
Delaware  Charter  Guarantee  & Trust
  $ 17,647.06       0.70       116,666       235,294  
Company TTEE FBO Barry Crossman
                               
Delaware  Charter  Guarantee  & Trust
  $ 11,764.71       0.47       78,333       156,863  
Company TTEE FBO Donald  Perl
                               
Delaware  Charter  Guarantee  & Trust
  $ 35,294.12       1.41       234,999       470,588  
Company TTEE FBO Mary Rowland
                               
Micro  Pipe Fund  I, LLC
  $ 235,294.12       9.41       1,568,333       3,137,255  



In connection with the Closing, the Company will issue to the Placement Agent
and its designees warrants for 6% of the aggregate and/or converted shares of
common stock as are purchased or ultimately received by the Purchasers other
than certain Purchasers with a prior relationship with the Company, and 3% of
the aggregate fully diluted and/or converted shares of common stock as are
purchased or ultimately received by those certain Purchasers with a prior
relationship with the Company.


3.  Adjustments  to  Exercise  of  Outstanding  Warrants:


The Company has outstanding warrants that contain antidilution provisions
triggered by subsequent equity sales at less than the current exercise price of
such warrants. Such warrants are currently exercisable at $0.25 per share for an
aggregate of 2,679,033 shares. The sale of the Units will cause these warrants
to be adjusted so that they are exercisable at $0.15 per share for an aggregate
of 4,465,055 shares.


 
29

--------------------------------------------------------------------------------

 


Schedule  5.9

 
On or about January 13, 2011, Eric Skae and O. Lee Tawes, each a director of the
Company, lent the company $20,000 and $75,000 respectively, pursuant to separate
demand notes, with Mr. Skae’s note being interest-free and Mr. Tawes’ note
bearing interest at 12% per annum.
 
 


 
30

--------------------------------------------------------------------------------

 


Schedule  5.18
Certain  Fees



 
Fees  payable  to  Hudson  Securities  pursuant  to  engagement  letter,  dated  August  23,  2010.
 
 
 


 
31

--------------------------------------------------------------------------------

 


SCHEDULE  5.21


The following persons have “piggyback” registration rights with respect to the
following securities pursuant to the Note and Warrant Purchase Agreement, dated
September 20, 2010, between the Company and the purchasers listed on Schedule A
thereto.




       
Registrable
         
Shares
         
Underlying
 
Description
 
Investor  Name
 
Warrants
 
OID  Note  Investors
 
O.  Lee  Tawes
    454,545  
OID  Note  Investors
 
Lorraine  DiPaolo
    568,182  
OID  Note  Investors
 
Yogesh Pandey
    1,704,545  
OID  Note  Investors
 
Northeast  Securities,  Inc.
    113,636  
OID  Note  Investors
 
Bibicoff Family Trust  dtd  2/11/00
    113,636  
OID  Note  Investors
 
Warberg Opportunistic  Trading Fund,  LP
    200,000  
OID  Note  Investors
 
MJ  FIL Investments,  LLC
    50,000  
OID  Note  Investors
 
Options Opportunities  Corp
    100,000  
OID  Note  Investors
 
David  Fishman
    113,636      
Delaware  Charter  Guarantee  & Trust
       
OID  Note  Investors
 
Company TTEE FBO  Leonard  Asch
    22,727      
Delaware  Charter  Guarantee  & Trust
       
OID  Note  Investors
 
Company TTEE FBO  Barry Crossman
    34,091      
Delaware  Charter  Guarantee  & Trust
       
OID  Note  Investors
 
Company TTEE FBO  Donald  Perl
    22,727      
Delaware  Charter  Guarantee  & Trust
       
OID  Note  Investors
 
Company TTEE FBO  Mary Rowland
    68,182  
OID  Note  Investors
 
Micro  Pipe  Fund  I,  LLC
    454,545  
Placement  Agent  Warrants
 
Hudson Securities,  Inc
    252,088  
Placement  Agent  Warrants
 
Frank Drazka
    81,363  
Placement  Agent  Warrants
 
John C.  Lipman
    66,688  
Placement  Agent  Warrants
 
Ronald  Pasternak
    44,460      
Total
    4,465,055  



In addition, (i) the holders of the OID Notes are signing the Registration
Rights Agreement with respect to the shares of Common Stock underlying the
Preferred Stock and Warrants that they are receiving upon conversion of their
OID notes and (ii) Hudson Securities, Inc. and its designees are signing the
Registration Rights Agreement with respect to the warrants they are receiving in
connection with the Closing, in each case as described under Item 2 of Schedule
5.7.


Except as indicated, the following persons have piggyback registration rights
with respect to the following securities pursuant to the private placement of
common stock and warrants with certain accredited investors commenced April 6,
2010.
 
 
32

--------------------------------------------------------------------------------

 


Description
  Investor  Name    Registrable Shares  
April  Common StockPPM
 
John Parks
    600,000  
April  Common StockPPM
 
Shipps Revocable  Trust,  "R" 3-10-92
    200,000  
April  Common StockPPM
 
Alan Berman &  Laurie  Berman,  JTWROS
    400,000  
April  Common StockPPM
 
Andrew Megdanis
    100,000  
April  Common StockPPM
 
Love   Bottling
    200,000  
April  Common StockPPM
 
Debbie  Elman
    100,000  
April  Common StockPPM
 
Metro  Beverage  of Philadelphia
    400,000  
April  Common StockPPM
 
John Layfield
    100,000  
April  Common StockPPM
 
Brendan Donnelly
    100,000      
Raymond  T.  Schmidt  and  Connie  A.  Raffa,
       
April  Common StockPPM
 
JTWROS
    50,000  
April  Common StockPPM
 
Ira  H.  Steinberg
    60,000  
April  Common StockPPM
 
Joseph S.  Jacober
    60,000  
April  Common StockPPM
 
Michel  D.  Jacober
    80,000  
April  Common StockPPM
 
Joseph Moran
    50,000  
April  Common StockPPM
 
Arthur  R.  Steinberg
    50,000      
*Robert  J.  Groux
    240,000      
Total
    2,790,000  
*Not  originally a participant  in the April  PPM
       



 
33

--------------------------------------------------------------------------------

 




EXHIBIT A


Certificate of  Designation


 
34

--------------------------------------------------------------------------------

 


CERTIFICATE  OF  DESIGNATION
 
OF
 
SERIES  K  10%  CONVERTIBLE  PREFERRED  STOCK
 
OF
 
NEW  LEAF  BRANDS,  INC.


_______________________________


  Pursuant to Section 78.1955 of the
 Nevada Revised Statutes
______________________________


The undersigned, being the President and Chief Executive Officer of New Leaf
Brands, Inc., a Nevada corporation (the “Company”), hereby certifies that,
pursuant to the authority expressly vested in the board of directors (the
“Board”) of the Company by the Articles of Incorporation, as amended (the
“Articles of Incorporation”), and in accordance with the provisions of Sections
78.1955 of the Nevada Revised Statutes, the Board has duly adopted the following
resolutions.


WHEREAS, Article Four of the Articles of Incorporation authorizes the Company to
issue up to 10,000,000 shares of preferred stock, $0.001 par value per share
(“Preferred Stock”); and


WHEREAS, pursuant to Article Four of the Articles of Incorporation, the Board is
authorized to prescribe the classes, series and the number of each class or
series of Preferred Stock and the voting powers, designations, preferences,
conversion features, restrictions and relative rights of each class or series of
Preferred Stock and that the foregoing may be fixed and determined by resolution
of the Board, without further amendment to the Articles of Incorporation;


NOW, THEREFORE,  IT  IS:


RESOLVED, that the Board hereby prescribes a new series of Preferred Stock,
consisting of the number of shares set forth below, each of which shall rank
equally with the others in all respects, and hereby fixes the voting powers,
designations, preferences, conversion features, restrictions and relative rights
of such series, as set forth below:


Section 1. Designation and Amount. The shares of such series shall be designated
as “Series K 10% Convertible Preferred Stock” (the “Series K Preferred Stock”).
The par value of the Series K Preferred Stock shall be $0.001 per share and the
number of shares constituting the Series K Preferred Stock shall be [1,000].


 
35

--------------------------------------------------------------------------------

 
 
Section 2. Rank.


The Series K Preferred Stock shall, with respect to rights on dividends,
liquidation, dissolution and winding up, rank senior to all classes of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and to
each other class of share capital of the Company now existing or hereafter
established by the Board, the terms of which do not expressly provide that it
ranks on a parity with or senior to the Series K Preferred Stock as to rights on
dividends, liquidation, winding-up and dissolution of the Company (collectively
referred to as the “Junior Securities”).


Section 3. Dividends and Distributions.


(a) The holders of shares of Series K Preferred Stock shall be entitled to
receive dividends, on a cumulative basis, at an annual rate of 10% of (i) the
Stated Value (as defined in Section 9) of a share of the Series K Preferred
Stock, plus (ii) any due but unpaid dividends thereon.


(b) The Company may pay such dividends in cash or in shares of Series K
Preferred Stock valued at the Stated Value.


(c) Dividends shall begin to accrue as to each share of Series K Preferred Stock
on the date of issuance and shall continue to accrue daily thereafter, whether
or not declared. Dividends shall be due and payable quarterly, in arrears, on
each March 31, June 30, September 30 and December 31 (each, a “Dividend Payment
Date”). Each such dividend will be payable on each of the Dividend Payment Dates
to the holders of record of shares of the Series K Preferred Stock, as they
appear on the stock records of the Company at the close of business ten (10)
business days prior to such Dividend Payment Date. Accrued but unpaid dividends
on the Series K Preferred Stock shall be payable prior to the payment of any
dividends on, and prior to any redemption or repurchase of, any Junior Security.


Section 4. Liquidation Preference.


(a) In the event of any Liquidation Event, as defined in Section 4(d), prior and
in preference to any payment or distribution of the assets of the Company
(whether capital or surplus) shall be made to or set apart for the holders of
Junior Securities, the holders of each share of Series K Preferred Stock shall
be entitled to receive an amount per share equal to the Liquidation Value (as
defined in Section 9) of such shares on the date of distribution, and
thereafter, shall participate pro ratably with the holders of Common Stock as if
such holders of Series K Preferred Stock had converted all such Series K
Preferred Stock into Common Stock.


(b) If, upon any payment or distribution in accordance with Section 4(a), the
assets of the Company, or proceeds thereof, distributable shall be insufficient
to pay in full the preferential amount aforesaid to the holders of the shares of
Series K Preferred Stock, then the assets of the Company, or the proceeds
thereof, shall be distributed among the holders of shares of Series K Preferred
Stock ratably in accordance with the respective amounts that would be payable on
such shares of Series K Preferred Stock if all amounts payable thereon were paid
in full.
 
 
36

--------------------------------------------------------------------------------

 




(c) A “Liquidation Event” shall mean (i) any liquidation, dissolution or winding
up of the Company, whether voluntary or involuntary, (ii) any sale, conveyance,
exchange or transfer of all or substantially all of the property or assets of
the Company or (iii) any sale of equity interests, merger, reorganization or
other transaction pursuant to which (y) the majority of the Company’s Board of
Directors immediately prior to such event are not the majority of the Company’s
Board of Directors immediately after such event or (z) any person or entity, or
group of affiliated persons or entities, becomes the beneficial owner (as such
term is defined in Rule 13d-3 of the Securities Exchange Act of 1934), other
than the Company’s existing officers, directors or their affiliates, of the
majority of the outstanding voting stock of the Company immediately after such
event.


Section 5. Conversion Rights.


(a) At the Option of the Holder.


(i) Subject to the provisions of this Section 5, each holder of Series K
Preferred Stock shall have the right, at any time, at such holder’s option, to
convert its Series K Preferred Stock, in whole or in part, into that number of
shares of Common Stock determined by dividing the aggregate Liquidation Value of
the shares of Series K Preferred Stock being converted as of the Effective Date
(as defined in Section 5(a)(ii)) by $0.15, subject to adjustment as provided in
this Certificate (the “Conversion Price”).


(ii) In order for any holder to exercise the conversion option set forth in
Section 5(a)(i), such holder shall execute a conversion election and deliver it
and the applicable certificate to the Company at its principal office, setting
forth in the conversion election the name or names in which the certificate or
certificates for shares of Common Stock are to be issued. The conversion
election shall be deemed to be effective upon receipt by the Company. If the
conversion election is received by the Company after 3:00 p.m. New York City
time on any day, it shall be deemed to be received the next following business
day (in either case, the “Effective Date”). The Company shall, as soon as
practicable, but not later than three


(3) business days after the date of receipt of the conversion election, issue
and deliver to the location designated by such holder, the certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled as a result of such conversion. The Person (as defined in Section 9)
or Persons entitled to receive the shares of Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of the Effective Date of such conversion.


(b) At the Option of the Company.


(i) If the Market Price (as defined in Section 9) per share of the Common Stock
is at least three hundred percent (300%) of the Conversion Price (the “Trigger
Price”) for thirty (30) consecutive trading days (the “Trigger Price Period”)
and at least 200,000 shares of Common Stock are traded during each trading day
in such Trigger Price Period, the Company may elect to have all of the then
outstanding Series K Preferred Stock (subject to the limitation set forth in
Section 5(e)) converted into that number of shares of Common Stock determined in
accordance with Section 5(a)(i).
 
 
37

--------------------------------------------------------------------------------

 
 
(ii) Such election may be exercised by the Company only upon written notice to
the holders of the Series K Preferred Stock delivered within ten (10) days of
the end of the Trigger Price Period (the “Notice of Election”). The Notice of
Election shall be given by the Company via registered or certified mail, return
receipt requested, postage prepaid, or via a reputable overnight courier service
guaranteeing next business day delivery, to each holder of record of the shares
of Series K Preferred Stock at each holder’s address as the same appears on the
stock register of the Company. Each such notice shall state: (A) the date fixed
for the conversion, which shall be at least fifteen (15) days after the date of
the Notice of Election, (B) the number of shares of Common Stock to be received
upon surrender of such holder’s certificates for the Series K Preferred Stock
and (C) the place or places where holders are to surrender the certificates
representing the shares of Series K Preferred Stock in order to receive in
exchange the shares of Common Stock. If, pursuant to Section 5(e), the Company
may not convert all of a holder’s Series K Preferred Stock, such holder shall
deliver to the place or places where holders are to surrender their
certificates, along with the certificate or certificates for such holder’s
Series K Preferred Stock, a written notice setting forth the extent to which its
Series K Preferred Stock is convertible (the “Notice of Limitation”). Upon the
date fixed for conversion, each certificate representing shares of Series K
Preferred Stock shall be deemed to represent solely the right to receive that
number of shares of Common Stock into which such shares of Series K Preferred
Stock have been converted upon surrender of such certificate to the Company
(subject to the limitation set forth in Section 5(e) and the preceding
sentence).


(iii) Notwithstanding the foregoing, the Company may not elect to have the
outstanding Series K Preferred Stock converted pursuant to Section 5(b)(i)
unless, at the time of the Notice of Election and at the time fixed for
conversion, there is an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), registering, and a current
prospectus available for, the resale of the shares of Common Stock issuable upon
conversion of the Series K Preferred Stock, or an exemption from registration
under Rule 144 under the Securities Act would then be available without
limitation on the volume or manner of sale (the “Registration Condition”).


(c) No Fractional Shares. The Company shall not issue fractional shares of
Common Stock upon conversion of the Series K Preferred Stock, but in lieu of
fractional shares, the Company shall, in its discretion, either round up to the
nearest whole number of shares of Common Stock to be issued or pay the holder
the Market Price of such fractional share as of the date of the conversion
election in cash.


(d) Reservation of Shares. The Company shall reserve and shall at all times have
reserved out of its authorized but unissued shares of Common Stock, a number of
shares of Common Stock equal to one hundred twenty percent (120%) of the maximum
number of shares issuable upon conversion of the then outstanding shares of
Series K Preferred Stock. All shares of Common Stock when issued upon conversion
of shares of Series K Preferred Stock shall be validly issued, fully paid and
nonassessable.


 
 
38

--------------------------------------------------------------------------------

 


(e) Conversion Limitations. The Company shall not effect any conversion of
Series K Preferred Stock, and neither the Company nor a holder of Series K
Preferred Stock shall have the right to convert any Series K Preferred Stock,
pursuant to Section 5(b) or 5(a), respectively, or otherwise, to the extent that
after giving effect to the issuance of Common Stock upon such conversion, the
holder of Series K Preferred Stock (together with the holder’s affiliates, and
any other Persons acting as a group together with the holder or any of the
holder’s affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by a holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of the holder’s Series K Preferred Stock with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) conversion of the remaining, nonconverted
Series K Preferred Stock beneficially owned by the holder or any of its
affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Common Stock Equivalents) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
holder or any of its affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 5(e), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the holders that the Company is
not representing to the holders that such calculation is in compliance with
Section 13(d) of the Exchange Act and the holders are solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 5(e) applies, the determination of whether
the Series K Preferred Stock is convertible (in relation to other securities
owned by the holder together with any affiliates) and to what extent the Series
K Preferred Stock is convertible shall be in the sole discretion of the holder,
and the submission of a conversion election or a Notice of Limitation shall be
deemed to be the holder’s determination of whether the Series K Preferred Stock
is convertible (in relation to other securities owned by the holder together
with any affiliates) and to what extent the Series K Preferred Stock is
convertible, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 5(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a holder, the Company shall within two
trading days confirm orally and in writing to the holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the holder’s Series K Preferred
Stock, by the holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of the holder’s Series K Preferred Stock. A
holder may elect to decrease or, upon not less than sixty-one (61) days’ prior
notice to the Company, may elect to increase or remove the Beneficial Ownership
Limitation provided by this Section 5(e) with respect to the Series K Preferred
Stock held by such holder. Any such election to increase or remove the
Beneficial Ownership Limitation will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 5(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
Series K Preferred Stock without regard to any election to increase or remove
the limitation delivered by a predecessor holder.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 6. Conversion Price Adjustments.


(a) The Conversion Price of the Series K Preferred Stock shall be subject to
adjustment from time to time as follows:


(i) Stock Dividends and Splits. If the Company, at any time while shares of the
Series K Preferred Stock are outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section
3(a)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.


(ii) Subsequent Equity Sales. If the Company, at any time while shares of the
Series K Preferred Stock are outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents (as defined in Section
9) entitling any Person to acquire shares of Common Stock, or adjust, whether by
operation of purchase price adjustment, reset provision, floating conversion or
otherwise, any outstanding warrant, option or other right to acquire Common
Stock or outstanding Common Stock Equivalents, at an effective price per share
less than the then Conversion Price (such lower price, the “Base Share Price”
and such issuances collectively, a “Dilutive Issuance”), then the Conversion
Price shall be reduced to the Base Share Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 3(b)(i) in respect of an Exempt Issuance (as defined in
Section 9).


(iii) Pro Rata Distributions. If the Company, at any time while shares of the
Series K Preferred Stock are outstanding, shall distribute to all holders of
Common Stock (and not to the holders of the Series K Preferred Stock) evidences
of its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(which shall be subject to Section 3(a)(ii)), then in each such case the
Conversion Price shall be adjusted by multiplying the Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Market Price determined as of the record date mentioned above, and
of which the numerator shall be such Market Price on such record date less the
then per share market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board in good faith.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.
 
 
40

--------------------------------------------------------------------------------

 
 
(b) All calculations under this Section 6 shall be made to the nearest four
decimal points.


(c) If at any time as a result of the provisions of this Section 6, the holder
of this Series K Preferred Stock upon subsequent conversion shall become
entitled to receive any securities other than Common Stock, the number and kind
of such other securities so receivable upon conversion of this Series K
Preferred Stock shall thereafter be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions
contained herein.
 
(d)  The  Company  shall  notify,  in  writing,  each  holder  of  record  of  the  Series


K Preferred Stock upon any adjustment or readjustment of the Conversion Price of
the Series K Preferred Stock, and, upon written request at any time of any such
holder, within a reasonable period after such written request, furnish or cause
to be furnished to such holder a like certificate setting forth (A) such
adjustment or readjustment, (B) the Conversion Price then in effect and (C) the
number of shares of Common Stock that would be received upon conversion of a
share of Series K Preferred Stock. In the case of an adjustment pursuant to
Section 6(a)(ii), the Company’s notice shall indicate the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms of the Dilutive Issuance. In the case of an adjustment pursuant to
Section 6(a)(iii), the Company’s notice shall indicate the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock and the market value thereof. For purposes of
clarification, whether or not the Company provides notice pursuant to this
Section 6(d), upon the occurrence of any of the events in Section 6(a), holders
of Series K Preferred Stock shall be entitled to receive a number of shares
calculated using the adjusted Conversion Price, regardless of whether the holder
accurately refers to the adjusted Conversion Price in the conversion election.


Section 7. Redemption.


(a) At any time after the first anniversary of this Certificate, if the
Registration Condition is satisfied during the period commencing on the
Redemption Notice Date (as defined in Section 7(b)) and ending on the Redemption
Date (as defined in Section 7(b)) and at least 200,000 shares of Common Stock
are traded during each trading day in the 30 consecutive trading day period
ending on the Redemption Notice Date and the 30 consecutive trading day period
ending on the Redemption Date, the Company may redeem in cash, out of legally
available funds therefor, all or any portion of the shares of Series K Preferred
Stock outstanding at a per share redemption price equal to (i) the Redemption
Multiple, multiplied by (ii) the Liquidation Value of such share as of the
Redemption Date. The “Redemption Multiple” is initially equal to one hundred
twenty percent (120%) and shall be increased by twenty percent (20%) on each
anniversary of this Certificate beginning with the second such anniversary.
 
 
41

--------------------------------------------------------------------------------

 
 
(b) The Company shall provide written notice of any redemption of Series K
Preferred Stock to each record hold of any shares of Series K Preferred Stock
subject to such redemption not more than sixty (60) nor less than thirty (30)
calendar days prior to the date on which such redemption is to be made. The date
of the notice is herein referred to as the “Redemption Notice Date” and the date
specified in such notice for redemption is herein referred to as the “Redemption
Date.”


(c) Prior to the Redemption Date, the holders of the Series K Preferred Stock
shall retain all the rights and privileges granted under this Certificate,
including the right of conversion in accordance with Section 5(a). On the
Redemption Date, all rights pertaining to the Series K Preferred Stock,
including, but not limited to, any right of conversion, will cease, and such
Series K Preferred Stock will no longer be deemed to be outstanding. All
certificates representing the Series K Preferred Stock subject to redemption
will represent only the right to receive payment in accordance with the
provisions of this Section 7.


(d) Any shares of Series K Preferred Stock which are redeemed or otherwise
acquired by the Company shall be canceled, may not be reissued as Series K
Preferred Stock, and shall be returned to the status of authorized and unissued
shares of Preferred Stock without designation as to series.


Section 8. Voting Rights.


(a) The holders of record of shares of Series K Preferred Stock (the “Series K
Holders”) shall be entitled to the following voting rights, as more fully
described in Section 8(b) below:


(i) the right to vote as class, in the manner described in Section 8(b)(i), upon
any matter requiring a separate class vote under applicable law or contract or
under this Certificate; and


(ii) the right to vote together with the holders of the Common Stock, in the
manner described under Section 8(b)(ii), upon any matter submitted to the
holders of the Common Stock for a vote.


(b) (i) If the Series K Holders are entitled to vote as a separate class, each
issued and outstanding share of the Series K Preferred Stock shall be entitled
to one vote and, except as otherwise provided by applicable law or in this
Certificate, the vote of the holders of at least a majority of the then
outstanding Series K Preferred Stock shall bind the entire class of Series K
Preferred Stock. The Company shall give the Series K Holders at least ten (10)
days’ prior written notice of any matter to be submitted to such holders for a
vote as a separate class.


(ii) If the Series K Holders are voting together with the holders of the Common
Stock upon a matter, each of the Series K Holders shall be entitled to such
number of votes equal to the whole number of shares of Common Stock which would
be issuable upon conversion of such holder’s shares of Series K Preferred Stock
(subject to the limitation set forth in Section 5(e)) on the record date
established by the Company for a stockholder’s meeting or if no such date is
established, the date immediately preceding the date of the stockholders’
written consent in lieu of a meeting. The Company shall give the Series K
Holders the same notice it gives to the holders of Common Stock on issues on
which the Series K Preferred Stock and Common Stock vote together and if the
action is to be taken by written consent, at least one business day prior to the
date of such written consent.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 9. Protective Provisions. In addition to any other rights provided by
law or elsewhere in these Articles of Incorporation, so long as any shares of
Series K Preferred Stock are then outstanding, except where the vote or written
consent of the holders of a greater number of shares is required by law or by
another provision of these Articles of Incorporation, without first obtaining
the affirmative vote or written consent of the Series K Holders, the Company
shall not:


(a) Amend or repeal any provision of, or add any provision to, the Articles of
Incorporation or the Company’s bylaws or file any articles of amendment
designating the preferences, relative rights, privileges or powers of any series
of Preferred Stock, or engage in any other action, that would alter or change
the preferences, relative rights, privileges or powers of, or restrictions
provided for the benefit of, the Series K Preferred Stock.


(b) Issue any shares of, or any security exercisable or exchangeable for, or
convertible into, shares of, capital stock that is on parity with, or is ranked
senior to, the Series K Preferred Stock, other than (i) shares of Series K
Preferred Stock issued pursuant to the Securities Purchase Agreement, dated as
of January [ś], 2011, between the Company and the purchasers listed on the
signature pages thereto (the “Purchase Agreement”), and (ii) shares of Series K
Preferred Stock issued in payment of dividends on outstanding shares of Series K
Preferred Stock.


(c) Permit the Company or any subsidiary to sell or issue any security of such
subsidiary to any person or entity other than the Company.


(d) Repurchase, redeem or otherwise acquire for value any shares of any class of
its capital stock, or any security exercisable or exchangeable for, or
convertible into, its capital stock, other than the Series K Preferred Stock.


(e) Pay or declare dividends on, or otherwise make a distribution to the holders
of, any capital stock, or any security exercisable or exchangeable for, or
convertible into, its capital stock, other than the Series K Preferred Stock.


(f) Enter into, create, incur, assume, guarantee or suffer to exist any
indebtedness for borrowed money of any kind, other than Permitted Indebtedness.
“Permitted Indebtedness” means (i) any strategic financing with beverage
manufacturer, marketer, developer or distributor and (ii) a line of credit with
a bank, in an amount up to $1.5 million, to provide funds for use as working
capital.
 
 
43

--------------------------------------------------------------------------------

 
 
(g) Enter into, create, incur, assume or suffer to exist any Liens of any kind,
on or with respect to any of its property or assets now owned or hereinafter
acquired or any interest therein or income or profits therefrom, other than
Permitted Liens. “Liens” means any lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction. “Permitted Liens”
means: (a) Liens for taxes, assessments and other governmental charges or levies
not yet due or Liens for taxes, assessments and other governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves (in the good faith judgment of the management of the Company)
have been established in accordance with GAAP; (b) Liens imposed by law which
were incurred in the ordinary course of the Company’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Company’s business,
and which (x) do not individually or in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness.


(h) Voluntarily liquidate, dissolve or wind up the Company or its business, or
consent to any involuntarily liquidation, dissolution or winding up of the
Company or its business.


(i) Merge or consolidate into or with any other corporation, limited liability
company or other entity, or sell, assign, lease, pledge, encumber or otherwise
dispose of all or substantially all of its assets or those of any subsidiary.


Section 10. Reacquired Shares. Any shares of Series K Preferred Stock exchanged,
converted, redeemed, purchased or otherwise acquired by the Company in any
manner whatsoever shall be retired and cancelled promptly after the acquisition
thereof and shall upon cancellation be restored to the status of authorized but
unissued shares of preferred stock, subject to reissuance by the Board of
Directors as shares of preferred stock of one or more other series but not as
shares of Series K Preferred Stock.


Section 11. Adjustment for Stock Split or Subdivision. In the event that the
Series K Preferred Stock is combined or subdivided, through a stock split,
reverse split, or otherwise, all references to share numbers and per share
amounts (including dividends) will be appropriately adjusted to take such action
into account.


Section 12. Definitions. The following terms, as used herein, shall have the
following meanings:


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries that entitle the holder thereof to acquire, at any time, Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
 
44

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to any
existing stock or option plan or any future stock option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exercise or exchange of or conversion of
any securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Certificate, provided that such securities have
not been amended or otherwise adjusted since such date to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities, (c) securities pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of assets in or used in a business synergistic
with the business of the Company and such acquisition or strategic transaction
shall be likely to provide to the Company additional benefits other than the
investment of funds, and shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities and (d) the warrants and
shares of Series K Preferred Stock issued pursuant to the Purchase Agreement or
upon conversion of the promissory notes issued pursuant to the Note and Warrant
Purchase Agreement, dated September 20, 2010, between the Company and the
purchasers listed on Schedule A thereto, and the warrants issued to the
placement agent (or its designees) in connection with the transactions
contemplated by the Purchase Agreement, as well as any shares of Series K
Preferred Stock issued as dividends thereon, any shares of Common Stock issued
upon exercise or conversion thereof and any adjustment in the exercise or
conversion price thereof; provided that any such dividend, exercise, conversion
or adjustment is made in accordance with the terms of such security as set forth
in the exhibits to the Purchase Agreement.


“Liquidation Value” equals, on any date, with respect to one share of Series K
Preferred Stock, the Stated Value, plus any accrued but unpaid dividends through
such date.


“Market Price” means on any date of determination the closing sale price (or if
no closing sale price is reported, the average of the closing bid and closing
ask prices or, if there is more than one in either case, the average of the
average closing bid and closing ask prices) as reported in composite
transactions for the principal United States securities exchange on which the
Common Stock is traded at such time or, if the Common Stock is not listed on a
United States securities exchange, as reported on the OTC Bulletin Board, or, if
not so reported, as determined by the Board in its good faith discretion.


“Person” means any corporation, limited liability company, partnership, trust,
organization, association, other entity or individual.


“Stated Value” equals, with respect to one share of Series K Preferred Stock,
$25,000, as may be adjusted under the terms hereof.
 
 
45

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this certificate to be signed by Eric
Skae, its Chief Executive Officer, on this ____ day of January, 2011.
 

  NEW  LEAF BRANDS,  INC.          
 
By:
        Name: Eric Skae       Title: Chief Executive Officer          


 
 
46

--------------------------------------------------------------------------------

 


EXHIBIT B


 
Series X Warrant
 
 
 
 


 
47

--------------------------------------------------------------------------------

 
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF
WHICH SHALL BE REASONABLY SATISFACTORY TO THE COMPANY. THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER BONA FIDE LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.
 
   
SERIES X COMMON STOCK PURCHASE WARRANT NEW
LEAF BRANDS, INC.


Warrant No.:__________________
 
   
Warrant Shares:_____________________
 
Issuance Date: _________, 2011

 
 
THIS  SERIES  X  COMMON  STOCK  PURCHASE  WARRANT  (the  “Warrant”)  certifies  that,  for  value
received,____________________
(the    “Holder”)  is  entitled,  upon  the  terms  and subject  to  the
limitations on  exercise and  the  conditions  hereinafter  set  forth, at any
time  on  or after _________________, 2011 (the “Initial Exercise Date”) and on
or prior to the close of business on the five (5) year anniversary of the
Initial Exercise Date but not thereafter (the “Termination Date”), to subscribe
for and purchase from New Leaf Brands, Inc., a Nevada corporation (the
“Company”), up to shares of Common Stock, subject to adjustment hereunder (the
“Warrant Shares”). The purchase price of one share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2(b).


Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of January [●], 2011, among the Company and
the purchasers listed on the signature pages thereto.


Section 2. Exercise.


(a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise form annexed hereto; and, within three (3) trading days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer or, if available, pursuant to the cashless exercise
procedure specified in Section 2(c) below. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) trading days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of receipt of such notice. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.
 
 
48

--------------------------------------------------------------------------------

 
 
(b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.15, subject to adjustment hereunder (the “Exercise Price”).


(c) Cashless Exercise. This Warrant may also be exercised, in whole or in part,
at any time or times on or after the Initial Exercise Date and on or before the
Termination Date, by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to [(A)
– (B)] *


(X) / (A),  where:
 
(A) = the VWAP (as defined below) on the trading day immediately preceding the
date on which Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise;
 
(B)  = the Exercise Price of this Warrant, as adjusted  hereunder; and
 
(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.


“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or a registered national
securities exchange, as reported by Bloomberg Financial L.P. (based on a trading
day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common
Stock is not then listed or quoted on the OTC Bulletin Board and if prices for
the Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iii) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Holder and reasonably acceptable to the Company.


(d) Mechanics of Exercise.


(i) Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent and registrar
(the “Transfer Agent”) to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if the Company is then a participant in such
system and either (A) there is an effective Registration Statement permitting
the resale of the Warrant Shares by the Holder or (B) the shares are eligible
for resale by the Holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) trading days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”). This Warrant shall be
deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company. The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(vi)
prior to the issuance of such shares, having been paid. If the Company fails for
any reason to deliver to the Holder certificates evidencing the Warrant Shares
subject to a Notice of Exercise by the third trading day following the Warrant
Share Delivery Date, the Holder or a representative thereof (including a broker)
may deliver written notice of the Company instructing the Company to deliver
such certificates to Holder within three additional trading days. If the Company
fails to deliver such certificates within such three additional trading days,
the Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per trading day (increasing to $20 per trading day on the fifth trading day
after such liquidated damages begin to accrue) for each trading day after such
Warrant Share Delivery Date until such certificates are delivered or Holder
rescinds such exercise. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to pay liquidated damages following the date of a
Buy-In (as hereinafter defined) or rescission of the exercise pursuant to
Section 2(d)(iii) by the holder.
 
(ii) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
 
49

--------------------------------------------------------------------------------

 
 
(iii) Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then, the Holder will have the right to rescind such exercise.


(iv) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates (or to credit the account of the Holder’s prime
broker with the Depository Trust Company through its DWAC system) representing
the Warrant Shares pursuant to an exercise on or before the third trading day
following the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount by which (x) the Holder's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased in the Buy-In exceeds (y) the proceeds received by
such registered holder as a result of the sale to which such Buy-In relates, and
(B) at the option of the Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.




(v) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.


(vi) Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.


(vii) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.


(viii) Restricted Shares. The Warrant Shares may not be reoffered or resold
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in accordance with
applicable state securities laws.

 
 
50

--------------------------------------------------------------------------------

 
 
(e) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
2(e), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two trading days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder may
elect to decrease or, upon not less than sixty-one (61) days’ prior notice to
the Company, may elect to increase or remove the Beneficial Ownership Limitation
provided by this Section 2(e). Any such election to increase or remove the
Beneficial Ownership Limitation will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.


(f) Intentionally Omitted.


Section 3. Certain  Adjustments.


(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.


(b) Intentionally Omitted.
 
 
51

--------------------------------------------------------------------------------

 


(c)  Intentionally Omitted.


(d)  Fundamental  Transaction.     If,  at  any  time  while  this  Warrant  is  outstanding,  (i)  the  Company,directly
or indirectly, in one or more related transactions, effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (not including a migratory merger) or (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person (not including a migratory merger) whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. The provisions of this Warrant (including, without limitation,
the provisions for adjustment of the Exercise Price and the number of shares
issuable upon exercise of this Warrant) shall continue to be applicable, as
nearly as may be practicable, in relation to the securities and/or other
property thereafter deliverable upon the conversion hereof. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(d) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act or (3) a
Fundamental Transaction involving a Person not traded on a national securities
exchange, the Company or any successor entity shall pay at the Holder’s option,
exercisable at any time concurrently with or within 30 days after the
consummation of the Fundamental Transaction, without payment of the Exercise
Price, an amount of cash equal to the value of this Warrant as determined in
accordance with the Black Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg L.P. using (i) a price per share of Common Stock equal to
the VWAP of the Common Stock for the trading day immediately preceding the date
of consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the 100 day
volatility obtained from the “HVT” function on Bloomberg L.P. determined as of
the trading day immediately following the public announcement of the applicable
Fundamental Transaction.
 
(e) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 
 
52

--------------------------------------------------------------------------------

 


(f) Notice to  Holder.


(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.


(ii) Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
timely file such notice with the Commission pursuant to a Current Report on Form
8-K. The Holder shall remain entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.


Section 4. Transfer of Warrant.


(a) Transferability. Subject to Section 4(d), this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon five (5) days written notice to the
Company and the surrender of this Warrant at the principal office of the Company
or its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.


(b) New Warrants. This Warrant may be divided or combined with other Series X
Common Stock Purchase Warrants upon presentation hereof at the aforesaid office
of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 4(a), as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants in exchange for the Warrant
or Warrants to be divided or combined in accordance with such notice. All
Warrants issued on transfers or exchanges shall be dated the Issuance Date and
shall be identical with this Warrant except as to the number of Warrant Shares
issuable pursuant thereto.


(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register ”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
 
53

--------------------------------------------------------------------------------

 




(d) Transfer Restrictions. This Warrant may not be offered or sold except
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws, as evidenced by a legal opinion of counsel to
the transferor reasonably acceptable to the company, the form and substance of
which shall be reasonably satisfactory to the company. Notwithstanding the
foregoing, this Warrant may be pledged in connection with a bona fide margin
account with a registered broker-dealer or other bona fide loan with a financial
institution that is an “accredited investor” as defined in rule 501(a) under the
securities act.


(e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant or
Warrant Shares; provided that this representation shall not be breached by any
act of the Holder that complies with the Securities Act and any applicable state
securities law.


Section 5. Miscellaneous.


(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).


(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.


(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.


(d) Authorized Shares. The Company covenants that it will at all times when this
Warrant shall be outstanding reserve from its authorized and unissued Common
Stock one hundred twenty percent (120%) of the maximum number of Warrant Shares
issuable upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market. The
Company covenants that all Warrant Shares which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant and payment for such Warrant Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.


 
54

--------------------------------------------------------------------------------

 
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


(e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.


(f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.


(g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.


(h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.


(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.


(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.


(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.


(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.


(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.


(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


********************


(Signature  Pages  Follow)


 
 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
NEW  LEAF  BRANDS,  INC.
         
 
By:
        Name        Title           

 
 
56

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE


TO: NEW LEAF BRANDS, INC.
 
(1)         The undersigned hereby elects to
purchase  ________________________________Warrant Shares of the Company pursuant
to the terms of this Series X Common Stock Purchase Warrant
No._________________(this "Warrant") (which is attached if being exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)         Payment shall take the form of (check applicable box):
 
o  
 in lawful money of the United States; or

 
o  
if permitted pursuant to Section 2(c), the cancellation of such number of the
Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to entitle the undersigned to receive the maximum number of
Warrant Shares pursuant to the cashless exercise procedure set forth in
subsection 2(c), for the election described in Paragraph 1.

 
(3)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
___________________________________________________________________________________________________________
 
The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
(4) Accredited Investor. Unless the undersigned exercises this Warrant by
cashless exercise pursuant to Section 2(c) of the Warrant, the undersigned
hereby represents and warrants that it is an "accredited investor" as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, and
satisfies the criteria set forth in Rule 501(a) therein.
 
(5) Legend. Unless otherwise permitted under the Purchase Agreement, the
certificates representing these securities will bear a legend restricting
transfer under the Securities Act and applicable state securities laws
 
[SIGNATURE OF HOLDER]
 
Name of Entity (if
applicable):__________________________________________________________
 
Signature of Authorized Signatory:
______________________________________________________
 
Name of Authorized Signatory:
_________________________________________________________
 
Title of Authorized Signatory (if an
entity): ________________________________________________
 
Holder's Address:
___________________________________________________________________
 
Dated:_____________
 
 
 
57

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED,
o all, or
o __________shares of the foregoing Warrant and all rights evidenced thereby are
hereby assigned
to __________________________________________________________________________ whose
address is ________________________________________________________
______________________________________________________________________________________________________


[SIGNATURE OF HOLDER]
 
Name of Entity (if
applicable):__________________________________________________________
 
Signature of Authorized Signatory:
______________________________________________________
 
Name of Authorized Signatory:
_________________________________________________________
 
Title of Authorized Signatory (if an
entity): ________________________________________________
 
Holder's Address:
___________________________________________________________________
 
Dated:_____________
 
Signature
Guaranteed:_________________________________________________________________


NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
58

--------------------------------------------------------------------------------

 
 
EXHIBIT C

Series Y Warrant



THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER BONA FIDE LOAN WITH A FINANCIAL INSTITUTION THAT IS AN "ACCREDITED
INVESTOR" AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.
 
SERIES Y COMMON STOCK PURCHASE WARRANT
 
NEW LEAF BRANDS, INC.
 
 
Warrant No.:_______________________
 

Warrant Shares:____________________ Issuance Date: _______, 2011

 
 THIS SERIES Y COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for
value received, ______________(the "Holder") is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after_____________ , 2011 (the "Initial Exercise Date") and on
or prior to the close of business on the Termination Date (as defined below), to
subscribe for and purchase from New Leaf Brands, Inc., a Nevada corporation (the
"Company"), up to_________________shares of Common Stock, subject to adjustment
hereunder (the "Warrant Shares")."Termination Date" means the 45th day following
the effective date of a Registration Statement covering all of the Warrant
Shares; provided, however, that the Termination Date shall be extended by one
day for each day after the effective date of the Registration Statement during
which, at any time, the Registration Statement is not effective or the
prospectus included in the Registration Statement may not be used by the Holder
for the resale of any of the Warrant Shares. The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 2(b).
 
Section 1.  Definitions.   Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the "Purchase Agreement"), dated as of January [•], 2011, among the
Company and the purchasers listed on the signature pages thereto.
 
Section 2.   Exercise
 
(a)  Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise form annexed hereto; and, within three (3) trading days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer. Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
until the Holder has purchased all of the Warrant Shares available hereunder and
the Warrant has been exercised in full, in which case, the Holder shall
surrender this Warrant to the Company for cancellation within three (3) trading
days of the date the final Notice of Exercise is delivered to the Company.
Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise Form within one (1) Business Day of receipt
of such notice. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
 
59

--------------------------------------------------------------------------------

 
 
(b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.15, subject to adjustment hereunder (the "Exercise Price").
 
(c) Intentionally Omitted.
 
(d) Mechanics of Exercise.
 
(i)           Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Company's transfer agent and
registrar (the "Transfer Agent") to the Holder by crediting the account of the
Holder's prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission ("DWAC") system if the Company is then a participant
in such system and either (A) there is an effective Registration Statement
permitting the resale of the Warrant Shares by the Holder or (B) the shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise by the date that is three (3)
trading days after the latest of (A) the delivery to the Company of the Notice
of Exercise Form, (B) surrender of this Warrant (if required), and (C) payment
of the aggregate Exercise Price as set forth above (such date, the "Warrant
Share Delivery Date"). This Warrant shall be deemed to have been exercised on
the first date on which all of the foregoing have been delivered to the Company.
The Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised, with payment to the Company of the Exercise Price and all taxes
required to be paid by the Holder, if any, pursuant to Section 2(d)(vi) prior to
the issuance of such shares, having been paid. If the Company fails for any
reason to deliver to the Holder certificates evidencing the Warrant Shares
subject to a Notice of Exercise by the third trading day following the Warrant
Share Delivery Date, the Holder or a representative thereof (including a broker)
may deliver written notice of the Company instructing the Company to deliver
such certificates to Holder within three additional trading days. If the Company
fails to deliver such certificates within such three additional trading days,
the Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per trading day (increasing to $20 per trading day on the fifth trading day
after such liquidated damages begin to accrue) for each trading day after such
Warrant Share Delivery Date until such certificates are delivered or Holder
rescinds such exercise. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to pay liquidated damages following the date of a
Buy-In (as hereinafter defined) or rescission of the exercise pursuant to
Section 2(d)(iii) by the holder. "VWAP" means, for any date, (i) the daily
volume weighted average price of the Common Stock for such date on the OTC
Bulletin Board or a registered national securities exchange, as reported by
Bloomberg Financial L.P. (based on a trading day from 9:30 a.m. Eastern Time to
4:02 p.m. Eastern Time); (ii) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by the Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (iii) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.
 
(ii)           Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
(iii)           Rescission Rights. If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then, the Holder will have the right to rescind such exercise.
 
 
60

--------------------------------------------------------------------------------

 
 
(iv)           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates (or to credit the account of the Holder's prime
broker with the Depository Trust Company through its DWAC system) representing
the Warrant Shares pursuant to an exercise on or before the third trading day
following the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder's brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a "Buy-In"), then the Company
shall (A) pay in cash to the Holder the amount by which (x) the Holder's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased in the Buy-In exceeds (y) the proceeds received by
such registered holder as a result of the sale to which such Buy-In relates, and
(B) at the option of the Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder's right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
(v)           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
(vi)           Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
(vii)           Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
(viii)           Restricted Shares. The Warrant Shares may not be reoffered or
resold except pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in
accordance with applicable state securities laws.
 
(e) Holder's Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder's Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder's
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
2(e), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder's determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company's most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two trading days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The "Beneficial Ownership Limitation" shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder may
elect to decrease or, upon not less than sixty-one (61) days' prior notice to
the Company, may elect to increase or remove the Beneficial Ownership Limitation
provided by this Section 2(e). Any such election to increase or remove the
Beneficial Ownership Limitation will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.
 
 
61

--------------------------------------------------------------------------------

 
 
(f) Intentionally Omitted.
 
Section 3.  Certain Adjustments.
 
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
(b) Intentionally Omitted.
 
(c) Intentionally Omitted.
 
(d) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions,
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (not including a migratory
merger) or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person (not including a
migratory merger) whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), (each a "Fundamental
Transaction"), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the "Alternate Consideration") receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. The provisions of this Warrant (including, without limitation,
the provisions for adjustment of the Exercise Price and the number of shares
issuable upon exercise of this Warrant) shall continue to be applicable, as
nearly as may be practicable, in relation to the securities and/or other
property thereafter deliverable upon the conversion hereof. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(d) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a "Rule 13e-3
transaction" as defined in Rule 13e-3 under the Exchange Act or (3) a
Fundamental Transaction involving a Person not traded on a national securities
exchange, the Company or any successor entity shall pay at the Holder's option,
exercisable at any time concurrently with or within 30 days after the
consummation of the Fundamental Transaction, without payment of the Exercise
Price, an amount of cash equal to the value of this Warrant as determined in
accordance with the Black Scholes Option Pricing Model obtained from the "OV"
function on Bloomberg L.P. using (i) a price per share of Common Stock equal to
the VWAP of the Common Stock for the trading day immediately preceding the date
of consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the 100 day
volatility obtained from the "HVT" function on Bloomberg L.P. determined as of
the trading day immediately following the public announcement of the applicable
Fundamental Transaction.
 
(e)  Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
 
62

--------------------------------------------------------------------------------

 
 
(f)   Notice to Holder.
 
(i)           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
(ii)           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
timely file such notice with the Commission pursuant to a Current Report on Form
8-K. The Holder shall remain entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.
 
Section 4. Transfer of Warrant.
 
(a) Transferability. Subject to Section 4(d), this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon five (5) days written notice to the
Company and the surrender of this Warrant at the principal office of the Company
or its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.
 
(b) New Warrants. This Warrant may be divided or combined with other Series Y
Common Stock Purchase Warrants upon presentation hereof at the aforesaid office
of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 4(a), as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants in exchange for the Warrant
or Warrants to be divided or combined in accordance with such notice. All
Warrants issued on transfers or exchanges shall be dated the Issuance Date and
shall be identical with this Warrant except as to the number of Warrant Shares
issuable pursuant thereto.
 
(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the "Warrant Register "), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
(d) Transfer Restrictions. This Warrant may not be offered or sold except
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws, as evidenced by a legal opinion of counsel to
the transferor reasonably acceptable to the company, the form and substance of
which shall be reasonably satisfactory to the company. Notwithstanding the
foregoing, this Warrant may be pledged in connection with a bona fide margin
account with a registered broker-dealer or other bona fide loan with a financial
institution that is an "accredited investor" as defined in rule 501(a) under the
securities act.
 
 
63

--------------------------------------------------------------------------------

 
 
(e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant or
Warrant Shares; provided that this representation shall not be breached by any
act of the Holder that complies with the Securities Act and any applicable state
securities law.
 
Section 5. Miscellaneous.
 
(a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).
 
(b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
(d) Authorized Shares. The Company covenants that it will at all times when this
Warrant shall be outstanding reserve from its authorized and unissued Common
Stock one hundred twenty percent (120%) of the maximum number of Warrant Shares
issuable upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market. The
Company covenants that all Warrant Shares which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant and payment for such Warrant Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
 
64

--------------------------------------------------------------------------------

 
 
(e)  Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
(f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.
 
(g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys' fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
(h)  Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.
 
(i)  Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.
 
(k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.
 
(l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
(m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
(n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


(Signature Pages Follow)
 
 
65

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
NEW LEAF BRANDS, INC.
           
By:
        Name        Title           

 


 
66

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


 
TO: NEW LEAF BRANDS, INC.
 
(1)         The undersigned hereby elects to
purchase  _________________________ Warrant Shares of the Company pursuant to
the terms of this Series Y Common Stock Purchase Warrant No. _________________
(this "Warrant") (which is attached if being exercised in full), and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
 
(2) Payment shall be in lawful money of the United States.
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
___________________________________________________________________________________________________________
 
The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:
 
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
(4) Accredited Investor. Unless the undersigned exercises this Warrant by
cashless exercise pursuant to Section 2(c) of the Warrant, the undersigned
hereby represents and warrants that it is an "accredited investor" as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, and
satisfies the criteria set forth in Rule 501(a) therein.
 
(5) Legend. Unless otherwise permitted under the Purchase Agreement, the
certificates representing these securities will bear a legend restricting
transfer under the Securities Act and applicable state securities laws.


 
[SIGNATURE OF HOLDER]
 
Name of Entity (if
applicable):__________________________________________________________
 
Signature of Authorized Signatory:
______________________________________________________
 
Name of Authorized Signatory:
_________________________________________________________
 
Title of Authorized Signatory (if an
entity): ________________________________________________
 
Holder's Address:
___________________________________________________________________
 
Dated:_____________


 
 
67

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED,
o all, or
o _______________________shares of the foregoing Warrant and all rights
evidenced thereby are hereby assigned
to_______________________________________________________________whose address
is
 
________________________________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________________________________




[SIGNATURE OF HOLDER]
 
Name of Entity (if
applicable):__________________________________________________________
 
Signature of Authorized Signatory:
______________________________________________________
 
Name of Authorized Signatory:
_________________________________________________________
 
Title of Authorized Signatory (if an
entity): ________________________________________________
 
Holder's Address:
___________________________________________________________________
 
Dated:_____________
 

Signature
Guaranteed:_________________________________________________________________
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
68

--------------------------------------------------------------------------------

 


EXHIBIT D

Series Z Warrant
 
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF
WHICH SHALL BE REASONABLY SATISFACTORY TO THE COMPANY. THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER BONA FIDE LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
"ACCREDITED INVESTOR" AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.
 
SERIES Z COMMON STOCK PURCHASE WARRANT
 
NEW LEAF BRANDS, INC.
 
Warrant No :   ___________________
 

Warrant Shares:  _________________   Issuance Date:________________ , 2011

 
THIS SERIES Z COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for
value received, ______________ (the "Holder") is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the Initial Exercise Date (as defined below) and on or
prior to the close of business on ____________, 2016 (the "Termination Date"),
to subscribe for and purchase from New Leaf Brands, Inc., a Nevada corporation
(the "Company"), up to _____________________shares of Common Stock, subject to
adjustment hereunder (the "Warrant Shares")."Initial Exercise Date" means the
first day as of which the Series Y Common Stock Purchase Warrant issued to the
initial Holder of this Warrant on January [•], 2011 has been exercised in full.
The purchase price of one share of Common Stock under this Warrant shall be
equal to the Exercise Price, as defined in Section 2(b).
 
Section 1.  Definitions.   Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the "Purchase Agreement"), dated as of January [•], 2011, among the
Company and the purchasers listed on the signature pages thereto.
 
Section 2. Exercise.
 
(a)    Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise form annexed hereto; and, within three (3) trading days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer or, if available, pursuant to the cashless exercise
procedure specified in Section 2(c) below. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) trading days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of receipt of such notice. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)   Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be $0.15, subject to adjustment hereunder (the "Exercise
Price").
 
(c)   Cashless Exercise. If at any time after the Initial Exercise Date and
during the period when the Company is required to have an effective Registration
Statement pursuant to the Registration Rights Agreement, there is no effective
Registration Statement registering, or no current prospectus available for, and
exemption from registration under Rule 144 would not then be available for, the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised, in whole or in part, at such time by means of a "cashless exercise"
in which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to [(A) - (B)] * (X) / (A), where:


(A) = the VWAP (as defined below) on the trading day immediately preceding the
date on which Holder elects to exercise this Warrant by means of a "cashless
exercise," as set forth in the applicable Notice of Exercise;
 
(B) = the Exercise Price of this Warrant, as adjusted hereunder; and
 
(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.
 
"VWAP" means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or a registered national
securities exchange, as reported by Bloomberg Financial L.P. (based on a trading
day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common
Stock is not then listed or quoted on the OTC Bulletin Board and if prices for
the Common Stock are then reported in the "Pink Sheets" published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iii) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Holder and reasonably acceptable to the Company.
 
(d)    Mechanics of Exercise.
 
(i)    Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company's transfer agent and registrar
(the "Transfer Agent") to the Holder by crediting the account of the Holder's
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission ("DWAC") system if the Company is then a participant in such
system and either (A) there is an effective Registration Statement permitting
the resale of the Warrant Shares by the Holder or (B) the shares are eligible
for resale by the Holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) trading days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the "Warrant Share Delivery Date"). This Warrant shall be
deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company. The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(vi)
prior to the issuance of such shares, having been paid. If the Company fails for
any reason to deliver to the Holder certificates evidencing the Warrant Shares
subject to a Notice of Exercise by the third trading day following the Warrant
Share Delivery Date, the Holder or a representative thereof (including a broker)
may deliver written notice of the Company instructing the Company to deliver
such certificates to Holder within three additional trading days. If the Company
fails to deliver such certificates within such three additional trading days,
the Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per trading day (increasing to $20 per trading day on the fifth trading day
after such liquidated damages begin to accrue) for each trading day after such
Warrant Share Delivery Date until such certificates are delivered or Holder
rescinds such exercise. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to pay liquidated damages following the date of a
Buy-In (as hereinafter defined) or rescission of the exercise pursuant to
Section 2(d)(iii) by the holder.
 
 
70

--------------------------------------------------------------------------------

 
 
(ii)  Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
(iii) Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then, the Holder will have the right to rescind such exercise.
 
(iv) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates (or to credit the account of the Holder's prime
broker with the Depository Trust Company through its DWAC system) representing
the Warrant Shares pursuant to an exercise on or before the third trading day
following the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise),
or the Holder's brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a "Buy-In"), then the Company
shall (A) pay in cash to the Holder the amount by which (x) the Holder's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased in the Buy-In exceeds (y) the proceeds received by
such registered holder as a result of the sale to which such Buy-In relates, and
(B) at the option of the Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder's right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
(v)   No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.
 
(vi)  Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
(vii)  Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
(viii)  Restricted Shares. The Warrant Shares may not be reoffered or resold
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in accordance with
applicable state securities laws.
 
 
71

--------------------------------------------------------------------------------

 
 
(e)   Holder's Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and a Holder shall not have the right to exercise any portion
of this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder's Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder's
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
2(e), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder's determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company's most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two trading days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The "Beneficial Ownership Limitation" shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder may
elect to decrease or, upon not less than sixty-one (61) days' prior notice to
the Company, may elect to increase or remove the Beneficial Ownership Limitation
provided by this Section 2(e). Any such election to increase or remove the
Beneficial Ownership Limitation will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.
 
(f)    Intentionally Omitted.
 
Section 3. Certain Adjustments.
 
(a)   Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
 
72

--------------------------------------------------------------------------------

 
 
(b)    Intentionally Omitted.
 
(c)    Intentionally Omitted.
 
(d)   Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions, effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale of
all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (not
including a migratory merger) or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person (not
including a migratory merger) whereby such other Person acquires more than 50%
of the outstanding shares of Common Stock (not including any shares of Common
Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), (each a "Fundamental
Transaction"), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the "Alternate Consideration") receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. The provisions of this Warrant (including, without limitation,
the provisions for adjustment of the Exercise Price and the number of shares
issuable upon exercise of this Warrant) shall continue to be applicable, as
nearly as may be practicable, in relation to the securities and/or other
property thereafter deliverable upon the conversion hereof. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(d) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a "Rule 13e-3
transaction" as defined in Rule 13e-3 under the Exchange Act or (3) a
Fundamental Transaction involving a Person not traded on a national securities
exchange, the Company or any successor entity shall pay at the Holder's option,
exercisable at any time concurrently with or within 30 days after the
consummation of the Fundamental Transaction, without payment of the Exercise
Price, an amount of cash equal to the value of this Warrant as determined in
accordance with the Black Scholes Option Pricing Model obtained from the "OV"
function on Bloomberg L.P. using (i) a price per share of Common Stock equal to
the VWAP of the Common Stock for the trading day immediately preceding the date
of consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the 100 day
volatility obtained from the "HVT" function on Bloomberg L.P. determined as of
the trading day immediately following the public announcement of the applicable
Fundamental Transaction.
 
 
73

--------------------------------------------------------------------------------

 
 
(e)   Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
(f)    Notice to Holder.
 
(i)   Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
 
(ii)    Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non- public
information regarding the Company or any of the Subsidiaries, the Company shall
timely file such notice with the Commission pursuant to a Current Report on Form
8-K. The Holder shall remain entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.
 
Section 4. Transfer of Warrant.
 
(a)   Transferability. Subject to Section 4(d), this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon five (5) days written notice to the
Company and the surrender of this Warrant at the principal office of the Company
or its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.
 
(b)   New Warrants. This Warrant may be divided or combined with other Series Z
Common Stock Purchase Warrants upon presentation hereof at the aforesaid office
of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 4(a), as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants in exchange for the Warrant
or Warrants to be divided or combined in accordance with such notice. All
Warrants issued on transfers or exchanges shall be dated the Issuance Date and
shall be identical with this Warrant except as to the number of Warrant Shares
issuable pursuant thereto.
 
 
74

--------------------------------------------------------------------------------

 
 
(c)   Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the "Warrant Register "), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
(d)    Transfer Restrictions. This Warrant may not be offered or sold except
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws, as evidenced by a legal opinion of counsel to
the transferor reasonably acceptable to the company, the form and substance of
which shall be reasonably satisfactory to the company. Notwithstanding the
foregoing, this Warrant may be pledged in connection with a bona fide margin
account with a registered broker-dealer or other bona fide loan with a financial
institution that is an "accredited investor" as defined in rule 501(a) under the
securities act.
 
(e)    Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant or
Warrant Shares; provided that this representation shall not be breached by any
act of the Holder that complies with the Securities Act and any applicable state
securities law.
 
Section 5.  Miscellaneous.
 
(a)   No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).
 
(b)   Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stoc
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender an cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(c)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
(d)   Authorized Shares. The Company covenants that it will at all times when
this Warrant shall be outstanding reserve from its authorized and unissued
Common Stock one hundred twenty percent (120%) of the maximum number of Warrant
Shares issuable upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market. The
Company covenants that all Warrant Shares which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant and payment for such Warrant Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
 
75

--------------------------------------------------------------------------------

 
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use reasonable best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
(e)    Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
(f)     Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.
 
(g)   Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys' fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
(h)    Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.
 
(i)     Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(j)     Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
(k)    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares
 
(l)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
 
(m)   Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
(n)   Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


******************
 
(Signature Pages Follow)
 
 
76

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
NEW LEAF BRANDS, INC.
         
 
By:
        Name:____________________________      
Title:_____________________________          

 
 
77

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


 
TO: NEW LEAF BRANDS, INC.
 
(1)    The undersigned hereby elects to purchase ___________________Warrant
Shares of the Company pursuant to the terms of this Series Z Common Stock
Purchase Warrant No._______(this "Warrant") (which is
attached if being exercised in full), and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.
 
(2)    Payment shall take the form of (check applicable box):
 
o  
in lawful money of the United States; or

 
 o  
if permitted pursuant to Section 2(c), the cancellation of such number of the
Warrant Shares as is necessary, in accordance with the formula set forth in
subsection 2(c), to entitle the undersigned to receive the maximum number of
Warrant Shares pursuant to the cashless exercise procedure set forth in
subsection 2(c), for the election described in Paragraph 1.

 
(3)    Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
___________________________________________________________________________________________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:
 
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
___________________________________________________________________________________________________________
 
(4)    Accredited Investor. Unless the undersigned exercises this Warrant by
cashless exercise pursuant to Section 2(c) of the Warrant, the undersigned
hereby represents and warrants that it is an "accredited investor" as defined in
Regulation D promulgated under the Securities Act of 1933, as amended, and
satisfies the criteria set forth in Rule 501(a) therein.
 
(5)    Legend. Unless otherwise permitted under the Purchase Agreement, the
certificates representing these securities will bear a legend restricting
transfer under the Securities Act and applicable state securities laws.
 
[SIGNATURE OF HOLDER]

 

Name of Entity (if applicable):       Signature of Authorized Signatory:      
Name of Authorized Signatory:      
Title of Authorized Signatory (if an entity):          Holder's Address:      

 
Dated:___________________, ____________
 
 
78

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED,
o all, or
o  _______________shares of the foregoing Warrant and all rights evidenced
thereby are hereby assigned
to ____________________________________________________________________whose
address
is______________________________________________________________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________________________________________________________




[SIGNATURE OF HOLDER]




Name of Entity (if applicable):       Signature of Authorized Signatory:      
Name of Authorized Signatory:      
Title of Authorized Signatory (if an entity):          Holder's Address:      

 
Dated:_____________, __________

Signature
Guaranteed:_________________________________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
79

--------------------------------------------------------------------------------

 
 
EXHIBIT E


 
Registration Rights Agreement
 
REGISTRATION RIGHTS AGREEMENT


 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of January [•], 2011, between NEW LEAF BRANDS, INC., a Nevada corporation
(the "Company"), and each of the several purchasers signatory hereto (each such
purchaser, a "Purchaser" and, collectively, the "Purchasers").
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the "Purchase
Agreement").
 
The Company and each Purchaser hereby agrees as follows:
 
1.    Definitions.
 
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.
 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth in this Section 1:
 
"Effectiveness Date" means, with respect to the Initial Registration Statement
required to be filed hereunder, the one hundred twentieth (120th) calendar day
following the initial Closing Date and with respect to any additional
Registration Statements which may be required pursuant to Section 3(c), the
sixtieth (60th) calendar day following the date on which an additional
Registration Statement is required to be filed hereunder; provided, however,
that in the event the Company is notified by the Commission that the Initial
Registration Statement will not be reviewed, the Effectiveness Date as to such
Initial Registration Statement shall be the ninetieth (90th) calendar following
the initial Closing Date. Notwithstanding the foregoing, if the 120-day, 90-day
or 60-day period shall expire during the period commencing on February 15, 2011
and ending on April 8, 2011, the Effectiveness Date shall be extended to the
later of (i) the last day of such 120-day, 90-day or 60-day period and (ii) the
earlier of (a) five (5) business days following the date the Company's annual
report on Form 10-K for the fiscal year ended on December 31, 2010 is filed and
(b) April 8, 2011.
 
"Filing Date" means, with respect to the Initial Registration Statement required
hereunder, the sixtieth (60th) calendar day following the initial Closing Date
and, with respect to any additional Registration Statements which may be
required pursuant to Section 3(c), the earliest practical date following the
date on which the Company is permitted by SEC Guidance to file such additional
Registration Statement related to the Registrable Securities that were not
included in an earlier Registration Statement.
 
"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities. A holder of securities exercisable for or
convertible into Registrable Securities will be deemed a "Holder" of the
underlying Registrable Securities and will be deemed to "hold" the underlying
Registrable Securities for the purposes of this Agreement.
 
"Initial Registration Statement" means the initial Registration Statement filed
pursuant to this Agreement.
 
"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
 
"Registrable Securities" means, as of any date of determination, (a) any shares
of Common Stock previously issued upon conversion of the Preferred Stock, plus
one hundred twenty percent (120%) of the Conversion Shares (assuming on such
date of determination all of the outstanding Preferred Stock are converted in
full without regard to any conversion limitations therein), (b) any shares of
Common Stock previously issued upon exercise of the Warrants, plus one hundred
twenty percent (120%) of the Warrant Shares (assuming on such date of
determination all Warrants are exercised in full without regard to any exercise
limitations therein) and (c) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, that the Holder thereof has completed
and delivered to the Company a Selling Stockholder Questionnaire; provided,
further, that if (i) any such Registrable Securities are sold pursuant to a
Registration Statement or Rule 144, or (ii) any such Registrable Securities
become eligible for resale without condition pursuant to Rule 144, such
eligibility confirmed in a written opinion by the Company's counsel and
reasonably acceptable to the Company's transfer agent and the affected Holders,
then the number of such outstanding securities satisfying clause (i) or (ii),
plus one hundred twenty percent (120%) of such Conversion Shares or Warrant
Shares satisfying clause (i) or (ii), shall cease to be Registrable Securities;
and provided, further, that, solely for the purposes of calculating whether
Holders of a given percentage of the Registrable Securities have consented,
given direction, or otherwise taken action hereunder, one hundred percent (100%)
of the Conversion Shares and Warrant Shares shall be considered Registrable
Securities.
 
 
80

--------------------------------------------------------------------------------

 
 
"Registration Statement" means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.
 
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
"SEC Guidance" means (i) any publicly-available written or oral guidance of the
Commission staff (including any guidance relating to the registration of shares
of capital stock in excess of the shares of capital stock authorized under an
entity's governing documents, as amended from time to time) and (ii) the
Securities Act.
 
"Trading Day" means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
"Warrants" means (i) the "Warrants" as defined in the Purchase Agreement, (ii)
the warrants issued upon the automatic conversion of the notes issued under the
Note and Warrant Purchase Agreement, dated as of September 20, 2010, between the
Company and each of the purchasers listed on Schedule A thereto (the "Bridge
Agreement") and (iii) the warrants issued to the Placement Agent in connection
with any Closing under the Purchase Agreement, pursuant to the engagement
letter, dated August 24, 2010, from the Placement Agent to the Company. "Warrant
Shares" means the shares of Common Stock issuable upon exercise of the Warrants.
 
2.    Shelf Registration.
 
(a)    On or prior to each Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all, or such
maximum portion as permitted by SEC Guidance (provided that, the Company shall
use diligent efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, the SEC, Compliance and Disclosure Interpretations:
Securities Act Rules 612.09), of the Registrable Securities that are not then
registered on an effective Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415. Each Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by Holders of at least a majority in interest of the
Registrable Securities) substantially the "Plan of Distribution" attached hereto
as Exhibit A. Subject to the terms of this Agreement, the Company shall use its
best efforts to cause a Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, but in any
event prior to or on the applicable Effectiveness Date, and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act from the date such Registration Statement is declared effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement have been sold or may be sold without condition under
Rule 144, as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Holders (the "Effectiveness Period"). The
Company shall telephonically request effectiveness of a Registration Statement
as of 5:00 p.m. New York City time on a Trading Day. The Company shall as
promptly as reasonably practicable under the circumstances notify the Holders
via facsimile or by e-mail of the effectiveness of a Registration Statement on
the same Trading Day that the Company telephonically confirms effectiveness with
the Commission, which shall be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 a.m. New York City time on
the Trading Day after the effective date of such Registration Statement, file a
final Prospectus with the Commission as required by Rule 424. Notwithstanding
any other provision of this Agreement, if any SEC Guidance sets forth a
limitation on the number of Registrable Securities permitted to be registered on
a particular Registration Statement (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater portion of Registrable Securities), unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will first be reduced
by Registrable Securities represented by Warrant Shares (applied, if some
Warrant Shares are registered, to the Holders on a pro rata basis based on the
total number of unregistered Warrant Shares held by such Holders) and then by
Conversion Shares (applied, if some Conversion Shares are registered, to the
Holders on a pro rata basis based on the total number of unregistered Conversion
Shares held by such Holders) and then by shares of Common Stock (applied, if
some shares of Common Stock are registered, to the Holders on a pro rata basis
based on the total number of shares of Common Stock held by such Holders).
 
 
81

--------------------------------------------------------------------------------

 
 
(b)   If: (i) a Registration Statement is not filed on or prior to its Filing
Date (if the Company files the Initial Registration Statement without affording
the Holders the opportunity to review and comment on the same as required by
Section 3(a) herein, the Company shall be deemed to have not satisfied this
clause (i)), or (ii) prior to the effective date of a Registration Statement,
the Company fails to file a pre-effective amendment and/or otherwise respond in
writing to comments made by the Commission in respect of such Registration
Statement within ten (10) Trading Days after the receipt of comments by or
notice from the Commission that such amendment is required in order for such
Registration Statement to be declared effective, provided, that, if a
pre-amendment is required, such 10 Trading Day period shall be tolled during the
period commencing on February 15, 2011 and ending on the earlier of the date the
Company's annual report on Form 10-K for the fiscal year ended on December 31,
2010 is filed and March 31, 2011 or (iii) the Initial Registration Statement
registering for resale all of the Registrable Securities, or such maximum
portion as permitted by SEC Guidance, or any additional Registration Statement
is not declared effective by the Commission by its Effectiveness Date, or (iv)
after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than thirty (30) consecutive calendar days or
more than an aggregate of forty-five (45) calendar days (which need not be
consecutive calendar days) during any 12-month period, (any such failure or
breach being referred to as an "Event", and for purposes of clauses (i) and
(iii), the date on which such Event occurs, and for purpose of clause (ii) the
date which such ten (10) Trading Day period is exceeded, and for purpose of
clause (iv) the date on which such thirty (30) or forty-five (45) calendar day
period, as applicable, is exceeded being referred to as "Event Date"), then, in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to one percent
(1%) for each thirty (30) calendar day period or part thereof, of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Holder. The parties agree
that (1) the Company shall not be liable for liquidated damages under this
Agreement with respect to any Registrable Securities that are not registered as
a result of limitations set by SEC Guidance and (2) the maximum aggregate
liquidated damages payable to a Holder under this Agreement shall be 12% of the
aggregate Subscription Amount paid by such Holder pursuant to the Purchase
Agreement. If the Company fails to pay any partial liquidated damages pursuant
to this Section in full within seven (7) Trading Days after the date payable,
the Company will pay interest thereon at a rate of 18% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.
 
3.    Registration Procedures.
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a)    Not less than five (5) Trading Days prior to the initial filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed (which shall be complete except for information
that cannot reasonably be known at such time), which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority in interest
of the Registrable Securities shall reasonably object in good faith, provided
that, the Company is notified of such objection in writing no later than five
(5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Exhibit B (a "Selling Stockholder
Questionnaire") on a date that is not less than two (2) Trading Days prior to
the Filing Date or by the end of the second (2nd) Trading Day following the date
on which such Holder receives draft materials in accordance with this Section.
 
 
82

--------------------------------------------------------------------------------

 
 
(b)   (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company may
excise any information contained therein which would constitute material
non-public information as to any Holder which has not executed a confidentiality
agreement with respect thereto with the Company), and (iv) comply in all
material respects with the applicable provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.
 
(c)    If during the Effectiveness Period, the number of Registrable Securities
at any time exceeds 100% of the number of shares of Common Stock then registered
in a Registration Statement, file as soon as reasonably practicable, but in any
case prior to the applicable Filing Date, an additional Registration Statement
covering the resale by the Holders of not less than the number of such
Registrable Securities.
 
(d)   Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a "review" of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the sole determination of the Company, makes it not in
the best interest of the Company to allow continued availability of a
Registration Statement or Prospectus, provided that, any notice delivered by the
Company to the Holders notifying the Holders of such a suspension of the
Registration Statement shall not disclose the details or content of such
material event or occurrence, but shall only disclose that an event or
occurrence exists which has caused the Company to determine to suspend the
availability of the Registration Statement, the existence of such an event or
occurrence shall remain confidential to each Holder until such information
otherwise becomes public, unless disclosure by a Holder is required by law;
provided, further, that notwithstanding each Holder's agreement to keep such
information confidential, each such Holder makes no acknowledgement that any
such information is material, non-public information.
 
 
83

--------------------------------------------------------------------------------

 
 
(e)    Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(f)    Furnish to each Holder, upon request, without charge, at least one
conformed copy of each such Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference to the extent requested by such
Person, and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that any such item which is
available on the EDGAR system (or successor thereto) need not be furnished in
physical form.
 
(g)    Furnish to each Holder, upon request, copies of the Prospectus and each
amendment or supplement thereto. Subject to the terms of this Agreement, the
Company hereby consents to the use of any Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving of any notice
pursuant to Section 3(d).
 
(h)   Cooperate with any broker-dealer through which a Holder proposes to resell
its Registrable Securities in effecting a filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110, as requested by any such
Holder, and the Company shall pay the filing fee required by such filing within
two (2) Business Days of request therefor.
 
(i)    Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to  register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(j)    If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.
 
(k)    Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances, taking into account the
Company's good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.
 
(l)    Comply with all applicable rules and regulations of the Commission. The
Company may require each selling Holder to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by such
Holder and, if required by the Commission, the natural persons thereof that have
voting and dispositive control over the shares. If, as the result of any
Holder's failure to furnish such information, the Company would be in violation
of this Agreement for failure to comply with any of its obligations hereunder,
the Company shall remove such Holder from the Registration Statement and file
such Registration Statement, and not be subject to any liquidated damages by any
Holder.
 
 
84

--------------------------------------------------------------------------------

 
 
4.      Registration Expenses.
 
All fees and expenses incident to the performance of or compliance with, this
Agreement by the Company shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company's counsel and independent registered public
accountants) (A) with respect to filings made with the Commission, (B) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed or quoted for trading and (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. The fees of GM to review the initial Registration Statement
shall be $10,000, for which the Company shall be responsible pursuant to the
Purchase Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing or quotation of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any broker or similar commissions of any Holder
or, except to the extent provided for in the Transaction Documents, any legal
fees or other costs of the Holders.
 
5.       Indemnification.
 
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys' fees) and expenses
(collectively, "Losses"), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d). The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.
 
 
85

--------------------------------------------------------------------------------

 
 
(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder's failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus, (ii) to the
extent that such information relates to such Holder's proposed method of
distribution of Registrable Securities, provided that such method of
distribution was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved Exhibit A hereto for this purpose), such Prospectus or in
any amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(d)(iii)-(vi), the use by such Holder of
an outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder and prior to the receipt by such
Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder under this Section 5(b) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with the defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.
 
(d)   Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
 
86

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.    Miscellaneous.
 
(a)    Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.
 
(b)    Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Any of the Company's security holders who have the right, pursuant
to agreements in effect as of the date hereof, to include securities of the
Company (the "Piggyback Securities") in any Registration Statement, including,
without limitation, the holders of the "Registrable Securities," as defined in
Exhibit C to the Bridge Agreement (the "Bridge Securities"), may include such
Piggyback Securities in any Registration Statement in accordance with the terms
of such agreements; provided, however, that in the event the Company is unable
to include all of the Piggyback Securities and the Registrable Securities in a
Registration Statement, the securities to be included in such Registration
Statement shall be reduced, first, by the the Piggyback Securities other than
the Bridge Securities, second, by the Bridge Securities, and, third, by the
Registrable Securities in accordance with this Agreement. The Company shall not
file any other registration statements until all Registrable Securities are
registered pursuant to a Registration Statement that is declared effective by
the Commission, provided, that this Section 6(b) shall not prohibit the Company
from filing amendments to registration statements filed prior to the date of
this Agreement provided that no such amendment shall increase the number of
securities registered by such registration statement.
 
(c)     Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
(d)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
"Advice") by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company agrees and acknowledges that any periods during
which the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 2(b).
 
 
87

--------------------------------------------------------------------------------

 
 
(e)    Piggy-Back Registrations Rights. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company's stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(e) that are eligible for
resale without condition pursuant to Rule 144 promulgated by the Commission
pursuant to the Securities Act or that are the subject of a then effective
Registration Statement.
 
(f)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
two-thirds or more of the Registrable Securities. If a Registration Statement
does not register all of the Registrable Securities pursuant to a waiver or
amendment done in compliance with the previous sentence, then the number of
Registrable Securities to be registered for each Holder shall be reduced pro
rata among all Holders and each Holder shall have the right to designate which
of its Registrable Securities shall be omitted from such Registration Statement.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
Holder or some Holders and that does not directly or indirectly affect the
rights of other Holders may be given by such Holder or Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the first sentence of
this Section 6(f).
 
(g)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
 
(h)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
the Holders of all of the Registrable Securities. Each Holder may assign their
respective rights hereunder in the manner and to the Persons as permitted under
Section 9.1 of the Purchase Agreement.
 
(i)     No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 6(i),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
(j)    Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e­mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.
 
(k)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
 
88

--------------------------------------------------------------------------------

 
 
(l)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(m)   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(n)    Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(o)    Independent Nature of Holders' Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
(p)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

************************


Signature Pages Follow)
 
 
89

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 

 
NEW LEAF BRANDS, INC.
         
 
By:
        Name:       Title:  


[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
90

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO REGISTRATION RIGHTS AGREEMENT]




 
Name of Entity (if
applicable):___________________________________________________
 
Signature of Authorized Signatory of
Holder:_______________________________________
 
Name of Authorized Signatory:__________________________________________________
 
Title of Authorized Signatory (if an
entity):_________________________________________


 
[SIGNATURE PAGES CONTINUE]
 
 
91

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PLAN OF DISTRIBUTION
 
We are registering the shares of common stock previously issued and the shares
of common stock issuable upon exercise of the warrants to permit the resale of
these shares of common stock by the holders of the warrants from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 
•   
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
•   
in the over-the-counter market;

 
•   
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
•   
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 
•   
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
•   
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
•   
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
•   
an exchange distribution in accordance with the rules of the applicable
exchange;

 
•   
privately negotiated transactions;

 
•   
short sales;

 
•   
sales pursuant to Rule 144;

 
•   
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 
•   
a combination of any such methods of sale; and

 
•   
any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.
 
 
92

--------------------------------------------------------------------------------

 
 
The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of Common Stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker- dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $ ______ in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws and one
counsel to the selling stockholders as a group; provided, however, that a
selling stockholder will pay all underwriting discounts and selling commissions,
if any. We will indemnify the selling stockholders against liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreements, or the selling stockholders will be entitled to
contribution. We may be indemnified by the selling stockholders against civil
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling stockholder specifically
for use in this prospectus, in accordance with the related registration rights
agreement, or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 
 
93

--------------------------------------------------------------------------------

 
 
Exhibit B


 
NEW LEAF BRANDS, INC.

 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the "Registrable Securities")
of New Leaf Brands, Inc., a Nevada corporation (the "Company"), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the "Commission") a registration statement (the "Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
"Registration Rights Agreement") to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the "Selling Stockholder") of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 
QUESTIONNAIRE
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


1.        Name:
 
(a)       Full Legal Name of Selling Stockholder:
______________________________________________________________________________________________________________________________________
 
(b)       Full Legal Name of Registered Holder (if not the same as (a) above)
through which registrable securities Listed in Item 3 below are held:
______________________________________________________________________________________________________________________________________
 
(c)       Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly, alone or with others, has power to vote or
dispose of the securities covered by this questionnaire):
______________________________________________________________________________________________________________________________________
 


 
94

--------------------------------------------------------------------------------

 
 
2.       Address for Notices to Selling Stockholder:
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
Telephone: _____________________________________________________________________________________________________________________
 
Fax:
___________________________________________________________________________________________________________________________
 
E-mail Address:
_________________________________________________________________________________________________________________________
 
Contact Person:
_____________________________________________________________________________________________________
 
 
3.        Beneficial Ownership of Registrable Securities:
 
(a)       Type and amount of registrable securities beneficially owned:
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________


4.        Broker-Dealer Status:
 
(a)       Is the Selling Stockholder a registered broker-dealer?
 
             Yes o No o
 
 Note:    If yes, the Commission's staff has indicated that the Selling
Stockholder should be identified as an underwriter in the Registration
Statement.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)      Is the Selling Stockholder an affiliate of a broker-dealer?
 
             Yes o No o
 
(c)        
If the Selling Stockholder is an affiliate of a broker-dealer, does the Selling
Stockholder certify that it bought the registrable securities in the ordinary
course of business, and at the time of the purchase of the registrable
securities to be resold, it had no agreements or understandings, directly or
indirectly, with any person to distribute the registrable securities?

 
             Yes o No o

 
Note:    If no, the Commission's staff has indicated that the Selling
Stockholder should be identified as an underwriter in the Registration
Statement.



5.        Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the registrable
securities listed above in Item 3.
 
(a)       Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
6.        Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________


The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effectiveness date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
 
96

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

  Beneficial Owner:          
Dated: _______________
By:
        Name:       Title:          

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL ASAP, TO:
 
David Tsiang
Chief Financial Officer
New Leaf Brands, Inc.
One DeWolf Road
Old Tappan, NJ 07675
Telephone: (201) 784-2400
Telecopier: (201) 543-0297
 
 
 
97

--------------------------------------------------------------------------------

 
 
EXHIBIT F


 
Lock-Up Agreement


 
December ____ , 2010


New Leaf Brands, Inc.
One DeWolf Rd.
Suite 208
Old Tappan, NJ 07675
 
Hudson Securities, Inc.
111 Town Square Place
Suite 1500A
Jersey City, NJ 07310
 
The Investors identified on the signature pages of the Purchase Agreement


Ladies and Gentlemen:
 
In connection with the Securities Purchase Agreement (the "Purchase Agreement"),
dated December ___, 2010, by and among New Leaf Brands, Inc. ("Company") and
each investor identified on the signature pages thereto (the "Investors"), to
induce the parties to consummate the transactions contemplated by the Purchase
Agreement, the undersigned agrees to, neither directly nor indirectly, during
the "Restricted Period" (as hereinafter defined):
 
(1)  
sell or offer or contract to sell or offer, grant any option or warrant for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (all being referred to as a "Transfer") any legal or beneficial interest in
any shares of Common Stock (as defined in the Purchase Agreement) owned or
acquired by the undersigned on or prior to the Closing Date (the "Restricted
Securities"), or

 
(2)  
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any of the Restricted Securities, whether such swap transaction is to be
settled by delivery of any Restricted Securities or other securities of any
person, in cash or otherwise.

 
As used herein, "Restricted Period" means the period commencing on the date
hereof (as defined in the Purchase Agreement) and ending ninety (90) days after
the Effective Date (as defined in the Purchase Agreement).
 
 
98

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned's lifetime or on the undersigned's death, by gift, will or
intestate succession, or by judicial decree, to the undersigned's "family
members" (as defined below) or to trusts, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned's "family members"; provided, however, that in each and any such
event it shall be a condition to the Transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities except in accordance with this
Lock-Up Agreement. For purposes of this sub-paragraph, "family member" shall
mean spouse, lineal descendants, stepchildren, father, mother, brother or sister
of the transferor or of the transferor's spouse. Also notwithstanding the
foregoing limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities in accordance with this Lock-Up Agreement.
 
The undersigned hereby authorizes the Company's transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.
 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned's successors and permitted assigns, and is executed as an instrument
governed by the law of New York.
 
 
99

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE LOCK-UP AGREEMENT
 

        Signature  
 
     
Name (Print)
          Address:        

 
 
100

--------------------------------------------------------------------------------

 
 
EXHIBIT G


Opinions of Company Counsel
 
1. The Company and its Subsidiaries are corporations duly organized, validly
existing and in good standing under the laws of Nevada. The Company and its
Subsidiaries have all requisite corporate power and authority required to own or
lease and to operate their properties and assets and to carry on their business
as now conducted and as proposed to be conducted (all as described in the
Company's SEC Reports).
 
2. The Company's authorized capital consists of 500,000,000 shares of Common
Stock and 10,000,000 shares of preferred stock, par value $0.001 per share. To
our knowledge, all presently issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
nonassessable and are free of any preemptive or similar rights arising by
operation of law, under the Company's Articles of Incorporation or Bylaws, or
otherwise.
 
3. The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents, to issue,
sell and deliver the Preferred Stock, the Warrants, and, upon exercise of the
Warrants and conversion of the Preferred Stock, the Warrant Shares and
Conversion Shares, pursuant to the Transaction Documents and to carry out and
perform its obligations under, and to consummate the transactions contemplated
by, the Transaction Documents.
 
4. All action on the part of the Company necessary for the authorization,
execution and delivery by the Company of the Transaction Documents, the
authorization, issuance, sale and delivery of the Preferred Stock and Warrants
pursuant to the Agreement, the issuance and delivery the Conversion Shares and
Warrant Shares and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken, except for the
filing one or more registration statements pursuant to the Registration Rights
Agreement. The Transaction Documents have been duly and validly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except (a) that such enforceability may be limited by general equitable
principles and applicable bankruptcy, insolvency or other similar laws affecting
the enforcement of creditors' rights in general, (b) that the remedies of
specific performance and injunctive and other forms of injunctive relief may be
subject to equitable defenses and (c) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
5. The Preferred Stock and Warrants have been duly authorized and, when executed
by the Company and issued and delivered against payment of the purchase price
therefor specified in the Agreement in accordance with the terms of the
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms. The Conversion
Shares have been duly and validly authorized and reserved for issuance, and when
issued upon conversion of the Preferred Stock in accordance with their terms the
Conversion Shares will be validly issued, fully paid and nonassessable, and free
of any preemptive or similar rights arising by operation of law or under the
Company's Articles of Incorporation. The Warrant Shares have been duly and
validly authorized and reserved for issuance, and when issued upon the exercise
of the Warrants in accordance with their terms against payment therefor the
Warrant Shares will be validly issued, fully paid and nonassessable, and free of
any preemptive or similar rights arising by operation of law or under the
Company's Articles of Incorporation. To our knowledge, except as a result of the
purchase and sale of the Units or as described on Schedule 5.7 of the Agreement,
there are no other options, warrants, conversion privileges or other rights
presently outstanding to purchase or otherwise acquire from the Company any
capital stock or other securities of the Company, or any other agreements to
issue any such securities or rights. The rights, privileges and preferences of
the Preferred Stock and the Common Stock are as stated in the Company's Articles
of Incorporation.
 
 
101

--------------------------------------------------------------------------------

 
 
6. To our knowledge, the Company has filed all SEC Reports required to be filed
by it under Sections 13(a) and 15(d) of the Exchange Act for the period from
November 1, 2008 to the date hereof. As of their respective filing dates, the
SEC Reports complied in all material respects as to form with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder. To our knowledge, the Company is not party to any contract,
agreement or document of a character that is required to be filed as an exhibit
to, or incorporated by reference in, the SEC Reports or described in the SEC
Reports that has not been so filed, incorporated by reference or described as
required.
 
7. Based in part upon the representations of the Investors contained in the
Agreement, the Preferred Stock, the Warrants, the Conversion Shares and the
Warrant Shares may be issued to the Investors without registration under the
Securities Act of 1933, as amended.
 
8. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Preferred Stock, the Warrants, the Conversion Shares
and the Warrant Shares pursuant to the Agreement do not (a) conflict with or
result in a violation of any provision of law, rule or regulation having
applicability to the Company or its Subsidiaries or of the Articles of
Incorporation or Bylaws or other similar organizational documents of the Company
or its Subsidiaries, (b) conflict with, result in a breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in or permit the termination or modification of, any
indenture, mortgage, deed of trust, bank loan or credit agreement, other
evidence of indebtedness, license, lease, contract, agreement, instrument,
order, writ, judgment or decree known to us to which the Company or its
Subsidiaries is a party or is subject or (c) result in the creation or
imposition of any lien, claim or encumbrance on any of the Company's or its
Subsidiaries' assets or properties under any agreement known to us.
 
9. To our knowledge, without having made any independent investigation, there is
no claim, action, suit, proceeding, arbitration, investigation or inquiry,
pending or threatened, before any court or governmental or administrative body
or agency, or any private arbitration tribunal, against the Company or its
Subsidiaries, or any of its officers, directors or employees (in connection with
the discharge of their duties as officers, directors and employees), or
affecting any of its properties or assets which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) are required to be described in the SEC
Reports but are not so described.
 
 
102

--------------------------------------------------------------------------------

 
 
10. Except for (i) the filings required pursuant to Section 5.5 of the
Agreement, (ii) the filing with the Commission of one or more registration
statements pursuant to the Registration Rights Agreement, (iii) the notice
and/or application(s) to the principal Trading Market of the Common Stock for
the issuance and sale of the Securities and the listing of the Conversion Shares
and Warrant Shares for trading thereon in the time and manner required thereby
and (iv) the filing of Form D with the Commission and such filings as are
required to be made under applicable securities or "Blue Sky" laws of the states
of the United States, no consent, license, permit, waiver, approval or
authorization of, or designation, declaration, registration or filing with, any
court, governmental or regulatory authority, or self-regulatory organization, is
required in connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Preferred Stock, the Warrants, the Conversion Shares and the Warrant
Shares, or the consummation of the transactions contemplated thereby, other than
registration of the Conversion Shares and Warrant Shares for resale under the
Securities Act pursuant to the Registration Rights Agreement.
 
11. The Company is not an Investment Company within the meaning of the
Investment Company Act of 1940, as amended.
 
 
103

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(i)


The following individuals have "piggyback" registration rights with respect to
the following securities pursuant to the Note and Warrant Purchase Agreement,
dated September 20, 2010, between the Company and the the purchasers listed on
Schedule A thereto.
 
Description
 
Investor Name
 
Warrants
 
OID Note Investors
 
O. Lee Tawes
    454,545  
OID Note Investors
 
Lorraine DiPaolo
    568,182  
OID Note Investors
 
Yogesh Pandey
    1,704,545  
OID Note Investors
 
Northeast Securities, Inc.
    113,636  
OID Note Investors
 
Bibicoff Family Trust dtd 2/11/00
    113,636  
OID Note Investors
 
Warberg Opportunistic Trading Fund, LP
    200,000  
OID Note Investors
 
MJ FIL Investments, LLC
    50,000  
OID Note Investors
 
Options Opportunities Corp
    100,000  
OID Note Investors
 
David Fishman
    113,636      
Delaware Charter Guarantee & Trust
       
OID Note Investors
 
Company TTEE FBO Leonard Asch
    22,727      
Delaware Charter Guarantee & Trust
       
OID Note Investors
 
Company TTEE FBO Barry Crossman
    34,091      
Delaware Charter Guarantee & Trust
       
OID Note Investors
 
Company TTEE FBO Donald Perl
    22,727      
Delaware Charter Guarantee & Trust
       
OID Note Investors
 
Company TTEE FBO Mary Rowland
    68,182  
OID Note Investors
 
Micro Pipe Fund I, LLC
    454,545  
Placement Agent Warrants
 
Hudson Securities, Inc
    252,088  
Placement Agent Warrants
 
Frank Drazka
    81,363  
Placement Agent Warrants
 
John C. Lipman
    66,688  
Placement Agent Warrants
 
Ronald Pasterak
    44,460      
Total
    4,465,055  

 
Aside from Mr. Robert Groux, the following individuals have piggyback
registration rights with respect to the following securities pursuant to the
private placement of common stock and warrants with certain accredited investors
commenced April 6, 20
 
 
104

--------------------------------------------------------------------------------

 
 

       
Registrable
 
Description
 
Investor Name
 
Shares
 
April Common StockPPM
 
John Parks
    600,000  
April Common StockPPM
 
Shipps Revocable Trust, "R" 3-10-92
    200,000  
April Common StockPPM
 
Alan Berman & Laurie Berman, JTWROS
    400,000  
April Common StockPPM
 
Andrew Megdanis
    100,000  
April Common StockPPM
 
Love Bottling
    200,000  

 
April Common StockPPM
Debbie Elman
    100,000  
April Common StockPPM
Metro Beverage of Philadelphia
    400,000  
April Common StockPPM
John Layfield
    100,000  
April Common StockPPM
Brendan Donnelly
    100,000    
Raymond T. Schmidt and Connie A. Raffa,
       
April Common StockPPM
JTWROS
    50,000  
April Common StockPPM
Ira H. Steinberg
    60,000  
April Common StockPPM
Joseph S. Jacober
    60,000  
April Common StockPPM
Michel D. Jacober
    80,000  
April Common StockPPM
Joseph Moran
    50,000  
April Common StockPPM
Arthur R. Steinberg
    50,000    
*Robert J. Groux
    240,000    
Total
    2,790,000  



*Not originally a participant of the April PPM
 
 
105

--------------------------------------------------------------------------------

 
 
EXHIBIT H


Skae Earn-Out Agreement Amendment
 
 
 
 
 
106

--------------------------------------------------------------------------------

 
 
AMENDMENT TO
ASSET PURCHASE AGREEMENT
 
This Amendment (this "Amendment") to that certain Asset Purchase Agreement dated
September 9, 2008 (the "Agreement") is entered into by and between New Leaf
Brands, Inc., a Nevada corporation ("Company""), Baywood New Leaf Acquisition,
Inc., a Nevada corporation and a wholly owned subsidiary of Company
("Subsidiary"), Skae Beverage International, LLC, a Delaware limited liability
company ("Beverage"), and Eric Skae, an individual ("Skae"). Company,
Subsidiary, Beverage and Skae are each referred to herein individually as a
"Party" and collectively as the "Parties".

 
W I T N E S S E T H:
 
WHEREAS, The Agreement contemplated the raising of additional capital that was
never raised; and
 
WHEREAS, as a result of the failure to raise the capital, Skae could not execute
his original business plan and was also placed in an executive position beyond
his original mandate; and
 
WHEREAS, Skae had to lead a major restructuring effort which began in 2009 and
into 2010 and had to partially fund operations personally for 2009 and 2010; and
 
WHEREAS, As a result, it has become necessary to restructure the obligations of
the Company to Skae as set forth herein;
 
NOW, THEREFORE, in consideration of the benefits conferred upon each Party, and
for other good and valuable consideration, the sufficiency of which is hereby
mutually acknowledged, the Parties agree to amend the Agreement as follows:
 
1. Amendment of Agreement. Paragraph 2.6 of the Agreement is hereby deleted in
its entirety and shall now read as follows:
 
a. Earn Out Payment
Within ninety (90) days after each of the first two (2) twelve (12) month
anniversaries of December 31, 2010 (each such anniversary, an "Earn Out
Reference Date"), Company shall calculate the Earn Out Payment Amount (as
defined in Section (b) below) for the twelve (12) month period ended on such
Earn Out Reference Date (each such twelve (12) month period, a "Reference Year";
the first and second Reference Years, respectively, are herein referred to as
the "First Reference Year" and the "Second Reference Year") and shall provide
Skae with a written notice detailing such Earn Out Payment Amount and the
calculation thereof (an "Earn Out Notice"). Subject to Sections (f) and (g),
Company shall pay Skae, in accordance with Section (e), an Earn Out Payment
twenty (20) days after delivery of the Earn Out Notice (each an "Earn Out
Payment Date") in an amount equal to the Earn Out Payment Amount due and
payable, if any, with respect to the applicable Reference Year; provided,
however, that Company shall in no event pay to Skae any amounts under this
Amendment, regardless of the form of payment, in excess of $3,271,761 in the
two-Reference Year aggregate (inclusive of the $500,000 earn out bonus payment
described in Section (c)). It is recognized by all Parties that Skae has earned
an aggregate of $260,000 in Earn Out Payments from the date of the Agreement
through December 31, 2009 ("Deferred Payment"), which shall be payable in cash
or in Shares, at the market price on the date of issuance, as provided in
subsection (d)(iv) below. Any Earn Out Payment made pursuant to this Amendment
shall be treated for all Tax purposes as an adjustment to the Purchase Price
(subject to the requirements of Section 483 of the Code).
 
 
107

--------------------------------------------------------------------------------

 
 
b. Definitions
For purposes of this Amendment:
(i) "Gross Profit", means, with respect to a particular Reference Year, the
gross sales of the Company attributable to the Company Business minus the cost
of goods sold, determined in accordance with GAAP.
(ii)"Actual Gross Profit Delta" means, with respect to a particular Reference
Year, the increase in Gross Profit during such Reference Year when compared with
the prior twelve (12) month period ended December 31.
(iii)"Reference Year Factor" means, (a), with respect to the First Reference
Year, 23.6%, and (b), with respect to the Second Reference Year, 16.1% .
(iv)"Earn Out Payment Amount" means, with respect to a particular Reference
Year, the Reference Year Actual Gross Profit Delta with respect to such
Reference Year times the Reference Year Factor with respect to such Reference
Year. Exhibit A sets forth a series of examples showing various Earn Out Payment
Amount scenarios using a variety of Actual Gross Profit Delta results.


c. Bonus
In the event that aggregate Earn Out Payment Amounts earned by Skae is equal to
or exceeds $1,847,841, Company shall pay Skae an earn out bonus payment (a
"Bonus") in the amount of $500,000, due and payable on the second Earn Out
Payment Date.
 
d. Board Determination of Payments
The Board of Directors (the "Board"), with Skae abstaining, shall determine the
composition of each Earn Out Payment and Bonus, if any. If the Board elects to
convert all or part of any Earn Out Payment Amount due on such Earn Out Payment
Date from cash into Shares, the shares shall be issued at a conversion price
equal to the average of the last sale price for the five (5) days prior to the
Earn Out Payment Date, provided, however, that the conversion prices set forth
above shall be ratably adjusted to take into account any stock splits, reverse
stock splits, consolidations or other similar actions taken by Company with
respect to its outstanding capital stock.


e. Payment Method
Each Earn Out Payment and Bonus, if any, shall be paid by delivery from Company
to Skae, or his assignee, of certificates representing any amount of Shares
which the Board has elected to distribute pursuant to Section (d) and, in
respect of any remaining balance of such Earn Out Payment, a promissory note in
a form reasonably satisfactory to Skae, or his assignee, with interest payable
at the Prime Rate of CitiBank plus two percent (2%) calculated on the basis of a
360 day year and:
 
 
108

--------------------------------------------------------------------------------

 
 
(i) in respect of any Earn Out Payment relating to the First Reference Year,
payment in four (4) equal quarterly installments commencing on the date which is
three (3) months after the applicable Earn Out Payment Date;
(ii) in respect of any Earn Out Payment relating to the Second Reference Year,
payment in four
(4) equal quarterly installments commencing on the date which is three (3)
months after themapplicable Earn Out Payment Date; and
(iii) in respect of any Bonus, payment in four (4) equal quarterly installments
commencing on the date which is three (3) months after the applicable Earn Out
Payment Date.
(iv) in respect of any Deferred Payment, payment in four (4) equal quarterly
installments commencing on the date which is three (3) months after the
effective date hereof.


f. Audit
Upon the written request of Skae provided to Company no later than ten (10)
business days following delivery of an Earn Out Notice to Skae, Company shall
permit an independent certified public accounting firm of recognized standing
selected by Skae to have access during normal business hours and for a period
not exceeding ten (10) business days to such of the records of Company as may be
reasonably necessary to verify the accuracy of Company's compliance with this
Section (f) (the "Audit Right"). The fees charged by such accounting firm shall
be paid by Skae, except to the extent of an error greater than seven (7%)
percent in which case Company shall reimburse Skae for the reasonable fees and
expenses of such audit. If such accounting firm concludes that the amount
contained in any Earn Out Notice made to Skae was incorrect, then, within ten
(10) days of the date Skae delivers to Company such accounting firm's written
report so concluding, Company or Skae, as applicable, shall remit such payment
to the other party, together with interest from the date on which such unpaid
amount was so payable at the rate per annum (adjusted quarterly) equal to the
"prime rate" of CitiBank as reported by The Wall Street Journal, such rate being
based on corporate loans posted by at least seventy five percent (75%) of the
nation's thirty (30) largest banks. The Audit Right may be exercised once each
year. Upon expiration of this ten (10) day period without exercise of the Audit
Right, the applicable Earn Out Payment provided by Company shall be deemed
correct. Skae's accountant is not permitted to disclose to Skae any confidential
information of the Company and must execute a non-disclosure agreement to the
reasonable satisfaction of Company. Skae's accountant may only report whether or
not there is a discrepancy in the calculation of the applicable Earn Out Payment
and the dollar value of such discrepancy.


g. Offset
The Company shall be entitled to offset against any Earn Out Payment (i) any
indemnification payments to which the Company becomes entitled pursuant to
Section 9 of the Agreement, and (ii) any payments owed by Skae to Company in
respect of proration of Taxes pursuant to Section 7.5(c) of the Agreement that
were not previously paid by Skae; provided, however, that such offset right
shall terminate with respect Earn Out Payments earned in any Reference Year
three (3) months after the Earn Out Payment Date applicable to each such Earn
Out Payment.


h. Breach
Notwithstanding anything to the contrary set forth in this Section, Skae shall
not have the right to receive, and shall be deemed to have not earned, any Earn
Out Payment in the event that Skae is then in material breach of Section 5.7
(Non-Competition) of the Agreement and such material breach, if reasonably
capable of being cured, remains uncured thirty (30) days after Skae's receipt of
written notice of such material breach from Company.
 
 
109

--------------------------------------------------------------------------------

 
 
2. Effective Date. This Agreement shall become effective without further act as
soon as the Company consummates an aggregate of at least $3,000,000 in financing
in its current private placement of Series K Preferred Shares and including the
face amount of the 12% OID Notes issued in September and October 2010.
 
3. Agreement Intact. The Agreement as modified by this Amendment, sets forth the
Parties' entire understanding and agreement with respect to the subject matter
hereof. Except as expressly modified by this Amendment, each and every term and
condition set forth in the Agreement, and each Party's rights and obligations
hereunder, shall remain in full force and effect. In the event of a conflict
between any term or condition set forth in this Amendment and the Agreement, the
terms and conditions of this Amendment shall govern and prevail.

 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date set forth above.
 

NEW LEAF BRANDS, INC.   BAYWOOD NEW LEAF ACQUISITION, INC.           By:     By:
    Its:     Its:                
SKAE BEVERAGE INTERNATIONAL, L.L.C
  ERIC SKAE           By:     By:     Its:          

 
 
110

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Two Year Summary
 
Earn-Out
   
Bonus
   
Total
                         
High Payment
  $ 2,771,762     $ 500,000     $ 3,271,762                          
Intended Pmt
  $ 1,847,841     $ 500,000     $ 2,347,841                          
Low Payment
  $ 923.921             $ 923,921                                              
                                               
1/01/11 to 12/31/11
                 
Pert" Vs Actual
                        50%       75%       100%       125%       150%  
Gross Profit Delta
    3,628,945               1,764,473       2,646,709       3,528,945      
4,411,181       5,293,418  
Payment 23.6% of GPD
    832,831               416,416       624,623       832,831       1,041,039  
    1,249,247                                                                
High Payment
            $ 1 249 24                                      
Intended Pmt
            $ 832,831                                      
Low Payment
            $ 416.416                                  

 

             
1/01/12 to 12/31/12
         PerfVs Actual               50%        75%       100%       125%      
150%  
Gross Profit Delta
    6,304,410       3.152.205       4.728.308       6.304,410       7.880,513  
    9,456,615  
Payment 16.1% of GPD
    1,015,010       507,505       761,258       1,015,010       1,268,763      
1,522,515      
High Payment
    $ 1,522,515                                      
Intended Pmt
    $ 1,015,010                                      
Low Payment
    $ 507.505                                  


 
111

--------------------------------------------------------------------------------

 

EXHIBIT I


 
Escrow Agreement
 
 
 
 
 
 
112

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT

 
This ESCROW AGREEMENT (this "Agreement") made as of , by and among NEW LEAF
BRANDS, INC., (the "Issuer") and HUDSON SECURITIES, INC. (the "Placement
Agent"), whose addresses and other information appear on the Information Sheet
(as defined herein) attached to this Agreement, and CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, 17 Battery Place, 8th Floor, New York, NY 10004 (the "Escrow
Agent").
 
WITNESSETH:
 
WHEREAS, the Issuer is offering to "accredited investors," on a "best efforts"
basis, up to 200 shares of the Issuer's Series K 10% Convertible Preferred Stock
("Preferred Stock"), Series X Warrants ("Series X Warrants") to purchase up to
16,666,666 and 2/3 shares ("Series X Warrant Shares") of the Issuer's common
stock, par value $.001 per share ("Common Stock"), at an exercise price of $.15
per share (the "Securities"), Series Y Warrants ("Series Y Warrants") to
purchase up to 16,666,666 and 2/3 shares ("Series Y Warrant Shares") of the
Issuer's Common Stock at an exercise price of $.15 per share (the "Securities")
and Series Z Warrants ("Series Z Warrants", and together with the Series X
Warrants and the Series Y Warrants, the "Warrants") to purchase up to 33,333,333
and 1/3 shares ("Series Z Warrant Shares", and together with the Series X
Warrant Shares and the Series Y Warrant Shares, the "Warrant Shares") of the
Issuer's Common Stock at an exercise price of $.15 per share (the "Securities"),
to be sold in units of one share of Preferred Stock, a Series X Warrant to
purchase 83,333 and 1/3 Warrant Shares, a Series Y Warrant to purchase 83,333
and 1/3 shares and a Series Z Warrant to purchase 166,666 and 2/3 shares (each a
"Unit" and collectively, "Units"), at a purchase price of $25,000 per Unit (the
"Offering") for a total Offering of up to $5,000,000 (the "Maximum Offering
Amount"), with a minimum amount to close of $1,200,000 (the "Minimum Offering
Amount").

 
WHEREAS, the Issuer and the Placement Agent propose to establish an escrow
account (the "Escrow Account"), to which subscription monies which are received
by the Escrow Agent from the subscribers of the Securities (the "Investors") or
the Placement Agent in connection with such private offering are to be credited,
and the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth; and
 
WHEREAS, the Escrow Agent has agreed to establish a special bank account at J.P.
Morgan Chase Bank (the "Bank") into which the subscription monies, which are
received by the Escrow Agent from the Investors or the Placement Agent and
credited to the Escrow Account, are to be deposited.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 
1. Information Sheet. Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the "Information Sheet").
 
 
113

--------------------------------------------------------------------------------

 
 
2. Establishment of the Bank Account.

 
2.1 The Escrow Agent shall establish a non-interest-bearing bank account at the
branch of Bank selected by the Escrow Agent, and bearing the designation set
forth on the Information Sheet (heretofore defined as the "Bank Account"). The
purpose of the Bank Account is for (a) the deposit of all subscription monies
(checks or wire transfers) from prospective purchasers of the Securities which
are delivered to the Escrow Agent, (b) the holding of amounts of subscription
monies which are collected through the banking system and (c) the disbursement
of collected funds, all as described herein.
 
2.2 On or before the date of the initial deposit in the Bank Account pursuant to
this Agreement, the Placement Agent shall notify the Escrow Agent in writing of
the date of the commencement of the Offering (the "Commencement Date"), and the
Escrow Agent shall not be required to accept any amounts for credit to the
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.
 
2.3 The "Offering Period," which shall be deemed to commence on the Commencement
Date, shall consist of the number of calendar days or business days set forth on
the Information Sheet. The Offering Period shall be extended at the Placement
Agent's and the Issuer's discretion (an "Extension Period") only if the Escrow
Agent shall have received written notice thereof prior to the expiration of the
Offering Period. The Extension Period, which shall be deemed to commence on the
next calendar day following the expiration of the Offering Period, shall consist
of the number of calendar days or business days set forth on the Information
Sheet. The last day of the Offering Period, or the last day of the Extension
Period (if the Escrow Agent has received written notice thereof as herein above
provided), is referred to herein as the "Termination Date". Except as provided
in Section 4.3 hereof, after the Termination Date, the Placement Agent shall not
deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective purchasers.
 
3. Deposits to the Bank Account.

 
3.1 The Placement Agent shall promptly deliver to the Escrow Agent all monies
which it receives from prospective purchasers of the Securities, which monies
shall be in the form of checks or wire transfers, provided however that
"Cashiers" checks and "Money Orders" must be in amounts greater than $10,000;
Cashiers checks or Money Orders in amounts less than $10,000 shall be rejected
by the Escrow Agent. Upon the Escrow Agent's receipt of such monies, they shall
be credited to the Escrow Account. All checks delivered to the Escrow Agent
shall be made payable to "CST&T New Leaf Brands, Inc. Escrow Account." Any check
payable other than to the Escrow Agent as required hereby shall be returned to
the prospective purchaser, or if the Escrow Agent has insufficient information
to do so, then to the Placement Agent (together with any Subscription
Information, as defined below or other documents delivered therewith) by noon of
the next business day following receipt of such check by the Escrow Agent, and
such check shall be deemed not to have been delivered to the Escrow Agent
pursuant to the terms of this Agreement.
 
3.2 Promptly after receiving subscription monies as described in Section 3.1,
the Escrow Agent shall deposit the same into the Bank Account. Amounts of monies
so deposited are hereinafter referred to as "Escrow Amounts". The Escrow Agent
shall cause the Bank to process all Escrow Amounts for collection through the
banking system. Simultaneously with each deposit to the Escrow Account, the
Placement Agent (or the Issuer, if such deposit is made by the Issuer) shall
inform the Escrow Agent in writing of the name, address, and the tax
identification number of the purchaser, the amount of Securities subscribed for
by such purchase, and the aggregate dollar amount of such subscription
(collectively, the "Subscription Information").
 
 
114

--------------------------------------------------------------------------------

 
 
3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account checks which are not accompanied by
the appropriate Subscription Information, which at minimum shall include the
name address, tax identification number and the number of shares/units. Wire
transfers representing payments by prospective purchasers shall not be deemed
deposited in the Escrow Account until the Escrow Agent has received in writing
the Subscription Information required with respect to such payments.
 
3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check or
wire, except during the Escrow Agent's regular business hours.
 
3.5 Only those Escrow Amounts, which have been deposited in the Bank Account and
which have cleared the banking system and have been collected by the Escrow
Agent, are herein referred to as the "Fund."
 
3.6 If the Offering is terminated before the Termination Date, the Escrow Agent
shall refund any portion of the Fund prior to disbursement of the Fund in
accordance with Article 4 hereof upon instructions in writing signed by both the
Issuer and the Placement Agent.
 
3.7 If prior to the disbursement of the Fund in accordance with Section 4.2
below, the Escrow Agent has received notice from the Issuer that the
subscription of a purchaser has been rejected since such purchaser does not
qualify as an investor in the Offering, the Escrow Agent shall promptly refund
to such purchaser the amount of payment received from such purchaser which is
then held in the Fund or which thereafter clears the banking system, without
interest thereon or deduction therefrom, by drawing a check on the Bank Account
for the amount of such payment and transmitting it to the purchaser.

 
4. Disbursement from the Bank Account.

 
4.1 If by the close of regular banking hours on the Termination Date the Escrow
Agent determines that the amount in the Fund is less than the Minimum Offering
Amount, as indicated by the Subscription Information submitted to the Escrow
Agent, then in such case, the Escrow Agent shall promptly refund to each
prospective purchaser the amount of payment received from such purchaser which
is then held in the Fund or which thereafter clears the banking system, without
interest thereon or deduction there from, by drawing checks on the Bank Account
for the amounts of such payments and transmitting them to the purchasers. In
such event, the Escrow Agent shall promptly notify the Issuer and the Placement
Agent of its distribution of the Fund.
 
 
115

--------------------------------------------------------------------------------

 
 
4.2 If at any time up to the close of regular banking hours on the Termination
Date, the Escrow Agent has received joint written instructions from the Issuer
and the Placement Agent that all conditions for release of funds have been met
for closing of the Offering, the Escrow Agent shall promptly disburse the Fund
in accordance with instructions.
 
4.3 Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of further obligations and released from all
liability under this Agreement. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.

 
5. Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:
 
5.1 The Escrow Agent shall notify the Placement Agent and the Issuer, on a daily
basis, of the Escrow Amounts which have been deposited in the Bank Account and
of the amounts, constituting the Fund, which have cleared the banking system and
have been collected by the Escrow Agent.
 
5.2 The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the selling agreement or any other agreement
between the Placement Agent and the Issuer nor shall the Escrow Agent be
responsible for the performance by the Placement Agent or the Issuer of their
respective obligations under this Agreement.
 
5.3 The Escrow Agent shall not be required to accept from the Placement Agent
(or the Issuer) any Subscription Information pertaining to prospective
purchasers unless such Subscription Information is accompanied by checks or wire
transfers meeting the requirements of Section 3.1, nor shall the Escrow Agent be
required to keep records of any information with respect to payments deposited
by the Placement Agent (or the Issuer) except as to the amount of such payments;
however, the Escrow Agent shall notify the Placement Agent within a reasonable
time of any discrepancy between the amount set forth in any Subscription
Information and the amount delivered to the Escrow Agent therewith. Such amount
need not be accepted for deposit in the Escrow Account until such discrepancy
has been resolved.
 
5.4 The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the Placement Agent any check received which is
dishonored, together with the Subscription Information, if any, which
accompanied such check.
 
 
116

--------------------------------------------------------------------------------

 
 
5.5 The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.
 
5.6 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent's sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise.
 
5.7 The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.
 
5.8 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.

 
6. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of the Issuer, the Placement
Agent and the Escrow Agent. The Escrow Agent may resign and be discharged from
its duties hereunder at any time by giving written notice of such resignation to
the Issuer and the Placement Agent specifying a date when such resignation shall
take effect and upon delivery of the Fund to the successor escrow agent
designated by the Issuer or the Placement Agent in writing. Such successor
Escrow Agent shall become the Escrow Agent hereunder upon the resignation date
specified in such notice. If the Company fails to designate a successor Escrow
Agent within thirty (30) days after such notice, then the resigning Escrow Agent
shall promptly refund the amount in the Fund to each prospective purchaser,
without interest thereon or deduction. The Escrow Agent shall continue to serve
until its successor accepts the escrow and receives the Fund. The Company shall
have the right at any time to remove the Escrow Agent and substitute a new
escrow agent by giving notice thereof to the Escrow Agent then acting. Upon its
resignation and delivery of the Fund as set forth in this Section 6, the Escrow
Agent shall be discharged of and from any and all further obligations arising in
connection with the escrow contemplated by this Agreement. Without limiting the
provisions of Section 8 hereof, the resigning Escrow Agent shall be entitled to
be reimbursed by the Issuer and the Placement Agent for any expenses incurred in
connection with its resignation, transfer of the Fund to a successor escrow
agent or distribution of the Fund pursuant to this Section 6.
 
 
117

--------------------------------------------------------------------------------

 
 
7. Representations and Warranties. The Issuer and the Placement Agent hereby
severally represent and warrant to the Escrow Agent that:
 
7.1 No party other than the parties hereto and the prospective purchasers have,
or shall have, any lien, claim or security interest in the Escrow Amounts or the
Fund or any part thereof.
 
7.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.
 
7.3 The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the purchaser described therein for the amount of Securities set forth in such
Subscription Information.
 
7.4 All of the information contained in the Information Sheet is, as of the date
hereof, and will be, at the time of any disbursement of the Fund, true and
correct.
 
7.5 Reasonable controls have been established and required due diligence
performed to comply with "Know Your Customer" regulations, USA Patriot Act,
Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy Act.


 
8. Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent
Fees set forth on the Information Sheet, payable as and when stated therein. In
addition, the Issuer agrees to reimburse the Escrow Agent for any reasonable
expenses incurred in connection with this Agreement, including, but not limited
to, reasonable counsel fees.
 
9. Indemnification and Contribution.

 
9.1 The Issuer and the Placement Agent (collectively referred to as the
"Indemnitors") jointly and severally agree to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the "Indemnitees") against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct or gross negligence of the Indemnitees.
 
9.2 If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitors.
 
 
118

--------------------------------------------------------------------------------

 
 
9.3 The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.
 
10. Termination of Agreement. This Agreement shall terminate on the final
disposition of the Fund pursuant to Section 4, provided that the rights of the
Escrow Agent and the obligations of the other parties hereto under Section 9
shall survive the termination hereof and the resignation or removal of the
Escrow Agent.
 
11. Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.
 
12. Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Postal Service, and addressed, if to the Issuer or the
Placement Agent, at their respective addresses set forth on the Information
Sheet, and if to the Escrow Agent, at its address set forth above, to the
attention of the Trust Department.
 
13. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.
 
14. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments and by facsimile transmission and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.
 
 
119

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY          
 
By:
        Name        Title           




  HUDSON SECURITIES INC.
("Placement Agent")
         
 
By:
        Name        Title           


  NEW LEAF BRANDS, INC.
("Issuer")
         
 
By:
        Name        Title           



 
120

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ESCROW AGREEMENT INFORMATION SHEET
 

1. The Issuer
Name:     New Leaf Brands, Inc. (as defined in the preamble, the "Issuer")
Address:   One DeWolf Road, Old Tappan, NJ 07675, Attention: Chief Executive
Officer
      Tax Identification Number:   77-0125664     2.
The Placement Agent
Name:     Hudson Securities, Inc. (as defined in the preamble, "Placement
Agent")
Address:   111 Town Square Place, Suite 1500A, Jersey City, NJ 07310, Attention:
Andrew E. Lewin, Esq.
    3. The Securities
Description of the Securities to be offered: Up to 200 shares of the Issuer's
Series K 10% Convertible Preferred Stock, Series X Warrants to purchase up to
16,666,666 and 2/3 Warrant Shares at an exercise price of $.15 per share, Series
Y Warrants to purchase up to 16,666,666 and 2/3 Warrant Shares at an exercise
price of $.15 per share and Series Z Warrants to purchase up to 33,333,333 and
1/3 Warrant Shares at an exercise price of $.15 per share.
    4. Minimum Amounts and Conditions Required for Disbursement of the Escrow
Account Aggregate dollar amount which must be collected before the Escrow
Account may be disbursed to the Issuer: $1,200,000     5.
Plan of Distribution of the Securities 
Initial Offering Period: Through ____________________.
    6. Title of Escrow Account:
 
"CST&T AAF New Leaf Brands, Inc."
    7. Escrow Agent Fees and Charges
$2,500: $1250.00 payable at signing of the Escrow Agreement, plus $1250.00 prior
to the Closing. A fee of $500 will be payable for document review services
related to each amendment to the Escrow Agreement and a $250 charge for each
approved extension of the Termination Date. In addition, the Escrow Agent shall
be paid a fee of $500.00 for each additional closing. Should the Escrow Agent
continue for more than one year, the Escrow Agent shall receive a fee of $500.00
per month, or any portion thereof, payable in advance on the first business day
of each month.
      Distribution charges:
$10.00 per check
$50.00 per wire
$50.00 per check returned (NSF) check
$50.00 lost check replacement fee

 
 
 
121